Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



EXECUTION VERSION




--------------------------------------------------------------------------------



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
8POINT3 HOLDING COMPANY, LLC
A Delaware Limited Liability Company
Dated as of
June 24, 2015







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Article I DEFINITIONS
1


 
 
Section 1.1 Definitions
1


Section 1.2 Construction
22


 
 
Article II ORGANIZATION
22


 
 
Section 2.1 Formation
22


Section 2.2 Name
22


Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices
23


Section 2.4 Purpose and Business
23


Section 2.5 Powers
23


Section 2.6 Term
23


Section 2.7 Title to Company Assets
23


 
 
Article III MEMBERSHIP INTERESTS; UNITS
24


 
 
Section 3.1 Membership Interests; Additional Members
24


Section 3.2 Adjustment to Economic Units
25


Section 3.3 Adjustment to Management Units
27


Section 3.4 Limitation of Liability
27


Section 3.5 Withdrawal of Members
28


Section 3.6 Record Holders
28


Section 3.7 No Appraisal Rights
28


 
 
Article IV TRANSFERS
28


 
 
Section 4.1 Membership Interests Generally
28


Section 4.2 Membership Interest Right of First Offer
30


Section 4.3 OpCo Transfer Generally
31


 
 
Article V CAPITAL CONTRIBUTIONS
34


 
 
Section 5.1 Initial Capital Contributions
34


Section 5.2 Additional Contributions
35


Section 5.3 Return of Contributions
35


Section 5.4 Capital Accounts
35


 
 
Article VI PROJECT OFFERS TO THE OPERATING COMPANY
35


 
 


i



--------------------------------------------------------------------------------




Section 6.1 General
35


Section 6.2 Offer Schedule
35


Section 6.3 Increased Offer Rights
36


Section 6.4 Conflicts Committee Approval
38


Section 6.5 Future Target Distributed Cash Increase Schedule
38


Section 6.6 Delivery of Final Project Model
38


 
 
Article VII DISTRIBUTIONS AND ALLOCATIONS
38


 
 
Section 7.1 Distributions
38


Section 7.2 Allocations
39


Section 7.3 Special Allocations
40



Section 7.4 Section 704(c)
42
Section 7.5 Varying Interests
42
Section 7.6 Withheld Taxes
42
Section 7.7 Limitations on Distributions
43
 
 
Article VIII MANAGEMENT MEMBERS
43
 
 
Section 8.1 Management by Management Members
43
Section 8.2 Meetings
43
Section 8.3 Notice of Meeting
43
Section 8.4 Quorum; Voting Requirement
43
Section 8.5 Management Member Deadlock
45
Section 8.6 Conference Telephone Meetings
49
Section 8.7 Action by Consent of Members
49
Section 8.8 Representatives
49
Section 8.9 Affiliate Contracts
49
Section 8.10 Notices
50
 
 
Article IX MANAGEMENT OF THE YieldCo General Partner
50
 
 
Section 9.1 Right to Appoint Members of the Board of Directors
50
Section 9.2 Right to Appoint Officers of the YieldCo General Partner
53
Section 9.3 Right to Appoint Officers and Directors of Contributed Companies
56
 
 
Article X DUTIES; EXCULPATION AND INDEMNIFICATION
56
 
 
Section 10.1 Duties
56
Section 10.2 Indemnification
57
Section 10.3 Liability of Indemnitees
59
Section 10.4 Corporate Opportunities
60


ii



--------------------------------------------------------------------------------




 
 
Article XI TAXES
60
 
 
Section 11.1 Tax Returns
60
Section 11.2 Tax Elections
60
Section 11.3 Tax Matters Member
61
 
 
Article XII BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND BUDGETS
62
 
 
Section 12.1 Records and Accounting
62
Section 12.2 Fiscal Year
62
Section 12.3 Reports
62
Section 12.4 Bank Accounts
62
 
 
Article XIII DISSOLUTION AND LIQUIDATION
63
 
 
Section 13.1 Dissolution
63
Section 13.2 Liquidator
63
Section 13.3 Liquidation
63
Section 13.4 Certificate of Cancellation
64
Section 13.5 Return of Contributions
64
Section 13.6 Waiver of Partition
64

Section 13.7 Capital Account Restoration
65


 
 
Article XIV GENERAL PROVISIONS
65


 
 
Section 14.1 Offset
65


Section 14.2 Specific Performance
65


Section 14.3 Amendment
65


Section 14.4 Addresses and Notices; Written Communication
65


Section 14.5 Further Action
66


Section 14.6 Confidential Information
66


Section 14.7 Binding Effect
66


Section 14.8 Integration
67


Section 14.9 Creditors
67


Section 14.10 Waiver
67


Section 14.11 Third-Party Beneficiaries
67


Section 14.12 Counterparts
67


Section 14.13 Applicable Law; Forum and Venue
67


Section 14.14 Invalidity of Provisions
67


Section 14.15 Facsimile and Email Signatures
68






iii



--------------------------------------------------------------------------------




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
8POINT3 HOLDING COMPANY, LLC
A Delaware Limited Liability Company
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF 8POINT3 HOLDING
COMPANY, LLC dated as of June 24, 2015, is adopted, executed and agreed to, for
good and valuable consideration, by SunPower YC Holdings, LLC, a Delaware
limited liability company, and First Solar 8point3 Holdings, LLC, a Delaware
limited liability company. In consideration of the covenants, conditions and
agreements contained herein, the Parties hereto hereby agree as follows:
Article I
DEFINITIONS
Section 1.1    Definitions.
As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below:
“AAA” means the American Arbitration Association and any successor organization.
“Acceptable Project” means a Project, or an interest in a Project, that:
(a)    is photovoltaic,
(b)    is located in Australia, Canada, Chile, France, Germany, Japan, Mexico,
South Africa, the United Kingdom or the United States,
(c)    is (i) with respect to Utility Scale Projects, contracted at a fixed
price (which may be subject to escalation or time-of-delivery factors) for at
least 80% of the projected output of such Project with a minimum of ten years
remaining on the term of such contract at the time of sale or contribution of
such Project to the Operating Company and with counterparties that have
Investment Grade Credit Ratings, (ii) with respect to C&I Projects, contracted
at a fixed price (which may be subject to escalation or time-of-delivery
factors) for at least 80% of the projected output or the projected modeled
revenue of such Project with a minimum of ten years remaining on the term of
such contract at the time of sale or contribution of such Project to the
Operating Company and with counterparties that (A) have Investment Grade Credit
Ratings, or (B) so long as at least 70% of the C&I Projects sold or contributed
to the Operating Company by the offering Sponsor have Investment Grade Credit
Ratings at such time, meet the Minimum Commercial Requirements, or (iii) with
respect to Residential Projects, composed of Residential Systems each of which
is

1

--------------------------------------------------------------------------------




contracted with a homeowner at a fixed price (which may be subject to escalation
or time-of-delivery factors) for at least 80% of the projected output or the
projected modeled revenue of such Residential System with a minimum of ten years
remaining on the term of such contract at the time of sale or contribution of
the Residential Project to the Operating Company; provided, however, that the
average FICO Score of the homeowners party to such contracts shall be at least
700, no more than 20% of such homeowners shall have FICO Scores less than 680
and no more than 0.5% of such homeowners shall have FICO Scores less than 650
(the FICO Score of each homeowner being measured at the time such contract was
executed),
(d)    is at or past its Commercial Operation Date, unless such Project is a Tax
Beneficial Project, in which case the Project may be contributed no more than
three months prior to the Tax Beneficial Date, and
(e)    to the extent such Project has operating and maintenance agreements or
asset management agreements entered into directly or indirectly with a Sponsor
or an Affiliate of a Sponsor, such operating and maintenance agreements or asset
management agreements are directly or indirectly terminable for convenience or
otherwise without penalty or premium.
Notwithstanding the foregoing, (i) each of the El Pelicano Project, the La
Huella Project and Luz Del Norte Project shall each be deemed to be an
Acceptable Project as long as each Project is contracted for a minimum of 65% of
its output and otherwise meets the requirements of an Acceptable Project (other
than, for the avoidance of doubt, the requirement that 80% of projected output
be contracted) and (ii) a Project that is a Utility Project Site on which a
Utility Scale Project owned (or to be acquired together with such Utility
Project Site), directly or indirectly, by the Operating Company, is situated
(and such Utility Scale Project qualifies as an Acceptable Project or is
otherwise approved by a Majority Interest) shall be an Acceptable Project.
“Accounting Member” means that Member whose Affiliate provides accounting
services to the Company pursuant to a Management Services Agreement.
“Adjusted Capital Account Deficit” means, with respect to any Economic Member,
the deficit balance, if any, in such Economic Member’s Capital Account as of the
end of the relevant tax year, after giving effect to the following adjustments:
(a)    Credit to such Capital Account any amounts which such Economic Member is
obligated to restore pursuant to any provision of this Agreement or pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulation Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
(b)    Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

2

--------------------------------------------------------------------------------




The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
“Adjustment Amount” means, with respect to any Member, the sum of (i) to the
extent the Distribution Adjustment Amount for such Fiscal Year is negative, 50%
of such Distribution Adjustment Amount plus (ii) a negative amount equal to any
Shortfall owed by such Member from the prior Fiscal Year plus (iii) a positive
amount equal to any Shortfall owed to such Member.
“Adjustment Percentage” means, with respect to any Member, the percentage
calculated by dividing (i) the aggregate of (x) all Distributed Cash generated
during the Adjustment Period by the Projects that were contributed or sold to
the Operating Company by such Member and its Affiliates plus (y) 50% of the
Distributed Cash generated during the Adjustment Period by the Projects acquired
by the Operating Company from any Person other than a Member or its Affiliates
by (ii) the Aggregate Distributed Cash generated during the Adjustment Period.
“Adjustment Period” means, as of any date, the period beginning on the Closing
Date and ending on the last day of the most recent Quarter ending on or prior to
such date.
“Affected Member” has the meaning set forth in Section 6.3(a).
“Affected Project” has the meaning set forth in Section 6.3(a).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding
anything in the foregoing to the contrary, SP Member and its Affiliates (other
than the Company, the YieldCo General Partner or any Group Member), on the one
hand, and FS Member and its Affiliates (other than the Company, the YieldCo
General Partner or any Group Member), on the other hand, will not be deemed to
be Affiliates of one another hereunder unless there is a basis for such
Affiliation independent of their respective Affiliation with any Group Member,
the YieldCo General Partner or any Affiliate of any Group Member or the YieldCo
General Partner.
“Aggregate Distributed Cash” means the cumulative amount of Distributed Cash for
all Projects owned directly or indirectly by the Operating Company in a given
period.
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of 8point3 Holding Company, LLC, as it may be amended, modified, supplemented or
restated from time to time.
“Allocation Year” means (a) the Company’s taxable year for United States federal
income tax purposes, or (b) any portion of the period described in clause (a)
for which the Company is required to allocate Profits, Losses, and other items
of Company income, gain, loss or deduction for United States federal income tax
purposes.

3

--------------------------------------------------------------------------------




“Annual Calculations” has the meaning set forth in Section 3.2(b).
“Annual Minimum Offer” has the meaning set forth in Section 6.2.
“Annual Offer Schedule” has the meaning set forth in Section 6.2.
“Appraiser” has the meaning set forth in Section 8.5(c)(ix).
“Auction Buyer” has the meaning set forth in Section 8.5(c)(iii).
“Auction Initiator” has the meaning set forth in Section 8.5(c)(v).
“Auction Period” has the meaning set forth in Section 8.5(c)(v).
“Auction Price” has the meaning set forth in Section 8.5(c)(v).
“Auction Price Allocation Opinion” has the meaning set forth in Section
8.5(c)(ix).
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Company on hand at the end of such
Quarter; and
(ii)    all cash and cash equivalents of the Company actually received by the
date of determination of Available Cash with respect to such Quarter by the
Company from distributions by the Operating Company made with respect to such
Quarter subsequent to the end of such Quarter, less;
(b)    the amount of any cash reserves established by a Majority Interest to:
(i)    provide for the proper conduct of the business of the Company subsequent
to such Quarter; and
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Company
is a party or by which it is bound or its assets are subject;
provided, that disbursements made by the Company or cash reserves established,
increased or reduced after the end of such Quarter, but on or before the date of
determination of Available Cash with respect to such Quarter, shall be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, within such Quarter if a Majority Interest so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Binding Agreement” has the meaning set forth in Section 8.5(c)(v).

4

--------------------------------------------------------------------------------




“Board Member Option” has the meaning set forth in Section 9.1(d)(iii).
“Board of Directors” means the Board of Directors of the YieldCo General
Partner.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Buyout Option” means a purchase option provided to a counterparty in a power
purchase agreement or lease for a Project or Group Member Agreement.
“C&I Project” means any ground-mounted or roof-top distributed solar generation
system or systems designed and installed for commercial or industrial
applications, which is either leased by, or subject to one or more power
purchase agreements with, one or more commercial businesses, industrial
companies, academic institutions, government entities, hospitals, non-profits,
public entities or other entities that are neither electric utilities nor
residential customers who purchase solar power directly from a generation
company or a solar power plant.
“Capital Account” means the capital account determined and maintained for each
Economic Member in accordance with Section 5.4, Section 7.2 and Section 7.3.
“Capital Contribution” means (a) any cash, cash equivalents or the fair market
value of Contributed Property that a Member contributes to the Company or that
is contributed or deemed contributed to the Company on behalf of a Member, net
of any Liabilities either assumed by the Company upon such contribution or to
which such property or other consideration is subject when contributed or
(b) current distributions that a Member is entitled to receive but otherwise
waives.
“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 2.6, as such Certificate of Formation may be amended, supplemented or
restated from time to time.
“Class A Share” has the meaning set forth in the Partnership Agreement.
“Class B Share” has the meaning set forth in the Partnership Agreement.
“Closing Date” means the date on which the transactions contemplated by the
Master Formation Agreement are consummated.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Commercial Operation Date” means, with respect to a Project, the date on which
such Project has (or in the case of (i) a Residential Project, the first date
all of the Residential Systems within such Residential Project, or (ii) a C&I
Project, the first date all of the solar generation systems within such C&I
Project, in each case have) achieved substantial completion or similar milestone
(including, for example, block or phase completion for each block or phase of
such Project) under

5

--------------------------------------------------------------------------------




each construction contract for the construction of such Project or Residential
System and has achieved commercial operation or similar milestone under each
interconnection agreement and each power purchase agreement, lease or hedging
agreement pursuant to which such Project delivers or transmits Electricity from
such Project or Residential System.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” has the meaning set forth in the Operating Company Limited
Liability Company Agreement.
“Company” means 8point3 Holding Company, LLC, a Delaware limited liability
company.
“Company Minimum Gain” means the amount of “partnership minimum gain” determined
in accordance with the principles of Treasury Regulation Sections 1.704-2(b)(2)
and 1.704-2(d).
“Confidential Information” means all documents, materials, data or other
information with respect to the Parties, their Affiliates, the Company, the
YieldCo General Partner, any Group Member or any Joint Venture which are not
generally known to the public; provided that Confidential Information shall not
include information that becomes available to a Receiving Party on a
non-confidential basis.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Contributed Companies” means the Project Companies contributed or sold to the
Operating Company by FS Member or its Affiliates or SP Member or its Affiliates,
respectively.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Company.
“Deadlock” has the meaning set forth in Section 8.5(a).
“Deadlock Notice” has the meaning set forth in Section 8.5(a).
“Deadlock Response” has the meaning set forth in Section 8.5(a).
“Deficit Economic Member” has the meaning set forth in Section 7.1(c)(i).
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Year, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Year, Depreciation shall be an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Year bears to such beginning

6

--------------------------------------------------------------------------------




adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Year is zero, Depreciation shall be determined with reference to such beginning
Gross Asset Value using any reasonable method selected by a Majority Interest.
“Director” or “Directors” means a member or members of the Board of Directors.
“Dispute Accountant” has the meaning set forth in Section 3.2(c)(ii).
“Disclosing Party” has the meaning set forth in Section 14.6.
“Disputing Member” has the meaning set forth in Section 3.2(c)(i).
“Distributed Cash” means, with respect to any Project Company whose interests
are owned directly or indirectly by the Operating Company, the aggregate amount
of (i) cash distributed to the Operating Company from such Project Company
during a given period, (ii) cash received by the Operating Company in respect of
a Project owned by such Project Company pursuant to Section 2.2(b) of the
Omnibus Agreement, and (iii) cash received by the Operating Company in respect
of such Project Company or a Project owned thereby pursuant to Sections 3.1 and
3.2 of the Omnibus Agreement; provided that in calculating such Project
Company’s Distributed Cash, (A) any expenses incurred by the Operating Company,
the YieldCo General Partner, the Partnership or any of their Affiliates directly
on behalf of such Project Company during such period, and not reimbursed by the
Project Company during such period, shall be deducted from the amount of cash
actually distributed by such Project Company and (B) any cash received by the
Operating Company in respect of such Project Company or a Project owned thereby
pursuant to Sections 3.1 and 3.2 of the Omnibus Agreement shall be counted as
Distributed Cash only to the extent that a corresponding expense has been or
will be deducted from the amount of cash actually distributed by the applicable
Project Company. Notwithstanding the foregoing, Extraordinary Proceeds
distributed to the Operating Company shall not be treated as Distributed Cash
unless agreed by a Majority Interest.
“Distributed Cash Calculation” has the meaning set forth in Section 3.2(b).
“Distribution Adjustment Amount” means, with respect to any Member, the amount
calculated at the end of each Fiscal Year by subtracting (i) the Modeled
Distributed Cash projected to be generated during the Adjustment Period by the
Projects that were contributed or sold to the Operating Company by such Member
and its Affiliates from (ii) the aggregate of all Distributed Cash generated
during the Adjustment Period by the Projects that were contributed or sold to
the Operating Company by such Member and its Affiliates; provided that if the
Distribution Adjustment Amount for any Fiscal Year is less than 1% of the
Modeled Distributed Cash for such Fiscal Year, the Distribution Adjustment
Amount for such Fiscal Year shall equal zero.
“EBITDA” means earnings before interest, tax, depreciation and amortization,
each as determined in accordance with U.S. GAAP.
“Economic Member” has the meaning set forth in Section 3.1(a).

7

--------------------------------------------------------------------------------




“Economic Units” has the meaning set forth in Section 3.1(a).
“El Pelicano Project” means the 100 Megawatt (AC) solar power project located in
Chile to be developed and built by an Affiliate of SP Member.
“Electricity” means electric energy, measured in kWh.
“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.
“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units, participations or similar equity
interests issued by any Person, however designated.
“Event of Eminent Domain” means any compulsory transfer or taking or transfer
under threat of compulsory transfer or taking of any material property or asset
owned by the Operating Company or any Project Company, by any governmental
authority.
“Event of Loss” means an event which causes any material property or asset owned
by the Operating Company or any Project Company to be damaged, destroyed or
rendered unfit for normal use, other than an Event of Eminent Domain.
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Extraordinary Event” means, with regard to any Project, any cause or event
which results in the reduction of the remaining Forecasted Distributed Cash from
such Project, including the following causes and events:
(a)    any sale (including due to the exercise of a Buyout Option) or incurrence
of Indebtedness;
(b)    acts of God, strikes, lockouts, or other industrial disputes or
disturbances, acts of the public enemy, wars, blockades, insurrections, civil
disturbances and riots, epidemics, landslides, lightning, earthquakes, fires,
tornadoes, hurricanes, storms, floods and washouts;
(c)    arrests, orders, requests, directives, restraints and requirements of
governments and government agencies and people, either federal or state, civil
and military;
(d)    any application of government conservation or curtailment rules and
regulations;
(e)    any property or other tax increase;

8

--------------------------------------------------------------------------------




(f)    explosions, sabotage, breakage, malfunction, degradation, accidents,
casualty or condemnation to or underperformance for any reason of equipment,
machinery, transmission systems, plants or facilities;
(g)    loss or nonperformance of contractual rights or permits; and
(h)    compliance with any court order, or any law, statute, ordinance,
regulation or order promulgated by a governmental authority having or asserting
jurisdiction.
“Extraordinary Proceeds” means:
(a)    the aggregate cash proceeds received by the Operating Company or any
Project Company in respect of any sale of an interest in a Project or Joint
Venture;
(b)    any cash proceeds received by the Operating Company or any Project
Company with respect to the incurrence or issuance of any Indebtedness by the
Operating Company or such Project Company; and
(c)    the cash proceeds (other than proceeds from business interruption
insurance) received by the Operating Company or any Project Company from any
complete or partial Event of Loss or Event of Eminent Domain.
“Fair Value” means the fair market value of a subject asset at the time of
determination.
“FERC” means the Federal Energy Regulatory Commission.
“FICO Score” means a credit score created by Fair Isaac Corporation.
“Final Calculation” has the meaning set forth in Section 3.2(d).
“Fiscal Year” has the meaning set forth in Section 12.2.
“Forecasted Distributed Cash” means, with respect to any Project, the average
Distributed Cash projected to be generated by such Project per year for the
ensuing 10 year period.
“Forecasted Project Value” means, with respect to any Project, the net present
value of all Distributed Cash projected to be generated by such Project through
its remaining useful life including any residual value of the Project, which
amount shall be determined based on the Valuation Criteria (as defined in the
Master Formation Agreement).
“FS Contributed Company” means any Project Company contributed or sold to the
Operating Company by FS Member or its Affiliates.
“FS Director” has the meaning set forth in Section 9.1(a)(ii).
“FS Member” means First Solar 8point3 Holdings, LLC, a Delaware limited
liability company.

9

--------------------------------------------------------------------------------




“FS Parent” means First Solar, Inc., a Delaware corporation.
“FS Project Model” means the financial model for the FS Contributed Companies
which is included in the Master Project Model.
“Gaining Management Member” has the meaning set forth in Section 9.1(d)(iii).
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by an Economic
Member to the Company shall be the gross fair market value of the asset;
(b)    The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, in a manner that is consistent with
Section 7701(g) of the Code, as of the following times: (i) the acquisition of
additional Economic Units by any new or existing Economic Member in exchange for
more than a de minimis Capital Contribution or for the provision of services;
(ii) the distribution by the Company to an Economic Member of more than a de
minimis amount of property other than money as consideration for Economic Units;
and (iii) the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g);
(c)    The Gross Asset Value of any Company asset distributed to any Economic
Member shall be the gross fair market value of such asset on the date of
distribution; and
(d)    The Gross Asset Values of any Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) of the Code or Section 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)
and the definition of Capital Account hereof.
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
the foregoing subparagraphs (a), (b) or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member or
Joint Venture, including the Partnership Agreement, that is a limited or general
partnership, the limited liability company agreement of any Group Member or
Joint Venture that is a limited liability company, the certificate of
incorporation and bylaws or similar organizational documents of any Group Member
or Joint Venture that is a corporation, the joint venture agreement or similar
governing document of any Group Member or Joint Venture that is a joint venture
and the governing or organizational or similar documents of any other Group
Member that is a Person other than a limited or general partnership, limited
liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

10

--------------------------------------------------------------------------------




“Indebtedness” means, with respect to any Person, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, or other debt
securities or warrants or other rights to acquire any debt securities of such
Person, (c) all capitalized lease or leveraged lease obligations of such Person
or obligations of such Person to pay the deferred and unpaid purchase price of
property and equipment, (d) all “keep well” and other obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the obligations or property of
others, (e) all obligations of such Person to pay the deferred purchase price of
assets or services, (f) all indebtedness of a second Person secured by any lien
on any property owned by such Person, whether or not such indebtedness has been
assumed, (g) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement may be limited to repossession or sale of such property), (h) all
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments and/or (i) all indebtedness of others
guaranteed directly or indirectly by such Person; provided that the definition
of “Indebtedness” shall not include trade payables arising in the ordinary
course of business so long as such trade payables are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered and are not overdue.
“Indemnitee” means (a) any Member, (b) any Person who is or was a manager,
managing member, general partner, director, officer, fiduciary or trustee of the
Company or any Member, (c) any Person who is or was serving at the request of a
Member as a manager, managing member, general partner, director, officer,
fiduciary or trustee of another Person owing a fiduciary duty to the Company or
any Group Member or any Joint Venture; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services, (d) any Person who controls a Member, (e) any
Person who is or was providing services at the request of the Company pursuant
to a Management Services Agreement and (f) any Person a Majority Interest
designates as an “Indemnitee” for purposes of this Agreement.
“Independent Director” means a natural person who meets the independence,
qualification and experience requirements of the NASDAQ Stock Market LLC or any
other national securities exchange upon which the limited partner or other
Equity Interests of the Partnership are listed or are to be listed and the
independence, qualification and experience requirements of Section 10A-(3) of
the Exchange Act (or any successor law) and the rules and regulations of the
Commission and any other applicable law.
“Investment Grade Credit Rating” means, with respect to any Person, having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or
the equivalent) by S&P.
“Joint Venture” means a joint venture that is not a Subsidiary and through which
a Group Member conducts its business and operations and in which such Group
Member owns an equity interest.
“La Huella Project” means the 60 to 88 Megawatt (AC) solar power project located
in Chile to be developed and built by an Affiliate of SP Member.

11

--------------------------------------------------------------------------------




“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Liquidation Date” means the date of dissolution of the Company pursuant to
Section 13.1.
“Liquidation Percentage” means, with respect to any Economic Member, the
percentage arrived at by dividing (i) the aggregate of (x) all Forecasted
Project Values for the Projects contributed or sold to the Operating Company by
such Economic Member and its Affiliates plus (y) 50% of the Forecasted Project
Values for the Projects acquired by the Operating Company from any Person other
than an Economic Member or its Affiliates by (ii) the Forecasted Project Values
for all Projects. At all times, the Liquidation Percentage of all Economic
Members shall aggregate to 100%.
“Liquidator” means one or more Persons selected by the Members to perform the
functions described in Section 13.2 as liquidating trustee of the Company within
the meaning of the Delaware Act.
“Losing Management Member” has the meaning set forth in Section 9.1(d)(i).
“Luz Del Norte Project” means the approximately 141 Megawatt (AC) solar power
project located near Copiapó, Chile to being built by an Affiliate of FS Member.
“Majority Interest” means Management Members holding greater than 50% of the
outstanding Management Units.
“Majority Management Member” means a Majority Option Management Member that has
exercised the Management Unit Transfer in accordance with Section 3.3.
“Majority Option Management Member” has the meaning set forth in Section 3.3(a).
“Management Member” has the meaning set forth in Section 3.1(a).
“Management Unit Transfer” has the meaning set forth in Section 3.3(a).
“Management Units” has the meaning set forth in Section 3.1(a).
“Management Services Agreement” means either (a) the Management Services
Agreement, dated as of June 24, 2015, among First Solar 8point3 Management
Services, LLC, the Company, the YieldCo General Partner, the Partnership and the
Operating Company, or (b) the Management Services Agreement, dated as of June
24, 2015, among SunPower Capital Services, LLC, the Company, the YieldCo General
Partner, the Partnership and the Operating Company.
“Master Formation Agreement” means that certain Master Formation Agreement dated
as of March 10, 2015 among SP Parent and FS Parent, as it may be further
amended, supplemented or restated from time to time.
“Master Project Model” means the FS Project Model and the SP Project Model,
combined in one Microsoft Excel document, as transmitted by email from Goldman,
Sachs &

12

--------------------------------------------------------------------------------




Co. to First Solar, Inc., on behalf of the FS Member, and SunPower Corporation,
on behalf of the SP Member, on June 19, 2015 at 7:46 p.m. (New York time), as
the same may be adjusted from time to time following payment to the Operating
Company of all Capacity Buydown Damages (as defined in the Omnibus Agreement)
required to be paid in respect of a Project pursuant to Section 2.2(c) of the
Omnibus Agreement, to reflect the Actual Project Capacity (as defined in the
Omnibus Agreement) of such Project; provided that, in the case of each Project,
such adjustments shall be limited to (i) changing the underlying assumption for
Project capacity in the FS Project Model or SP Project Model, as applicable, to
reflect the Actual Project Capacity (as defined in the Omnibus Agreement) and
(ii) updating the values in the “Export/Import tab” worksheet in the Master
Project Model named for such Project to reflect the output of the FS Project
Model or SP Project Model (as applicable) following the change described in
clause (i).
“Member” means any Person executing this Agreement as of the Closing Date as a
member of the Company or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member of the Company. A Member may be an Economic Member, a
Management Member or both an Economic Member and a Management Member.
“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulation Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the meaning of “partner nonrecourse
debt minimum gain” set forth in Treasury Regulation Section 1.704-2(i)(2).
“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Member Nonrecourse Debt.
“Membership Interest” means the ownership interest of a Member in the Company,
which may be evidenced by an Economic Unit, Management Unit or other Equity
Interest or a combination thereof or interest therein, and includes any and all
benefits to which such Member is entitled as provided in this Agreement,
together with all obligations of such Member to comply with the terms and
provisions of this Agreement.
“Minimum Commercial Requirements” means (a) with respect to for-profit
counterparties, a Person that has been in business for a minimum of five years
with current annual revenue of at least $5 million per 1 MW of capacity of the
applicable C&I Project, a maximum EBITDA to debt service ratio of 1.2x and a
maximum debt to equity ratio of 4x and, (b) with respect to not-for-profit
counterparties, a Person that has been operating for a minimum of five years and
has, in its audited financial statements or unaudited financial statements
prepared by an independent accounting firm covering the current fiscal
year-to-date and the previous two complete fiscal years, recorded ratios of
change in net unrestricted assets before interest, depreciation and amortization
to debt service and change in net total assets before interest, depreciation,
and amortization to debt service of at least 1.2x during each complete or
year-to-date fiscal period.

13

--------------------------------------------------------------------------------




“Minority Option Management Member” has the meaning set forth in Section 3.3(a).
“Minority Management Member” means a Minority Option Management Member after
exercise of the Management Unit Transfer in accordance with Section 3.3.
“Modeled Distributed Cash” means (i) with respect to any Project located in the
United States that is held directly or indirectly by the Operating Company, the
amount set forth, by Fiscal Year, under the heading “Pre-Tax Cash Available for
Distribution” on the Master Project Model or, with respect to any such Project
acquired, directly or indirectly, by the Operating Company after the Effective
Date, on the project model related to such Project approved by the Conflicts
Committee, as applicable, and (ii) with respect to any Project located outside
the United States that is acquired directly or indirectly by the Operating
Company, the amount set forth, by Fiscal Year, under the heading “Cash Available
for Distribution” on the project model related to such Project approved by the
Conflicts Committee; provided, however, that the “Modeled Distributed Cash” for
any Project contributed to the Operating Company pursuant to Section 6.3(a)
shall be deemed to equal zero.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“MU Exercise Period” has the meaning set forth in Section 3.3(a).
“MW” means megawatts.
“Net Adjustment Amount” has the meaning set forth in Section 7.1(c)(ii).
“Net Surplus Economic Member” has the meaning set forth in Section 7.1(c)(ii).
“Net Transferred Distribution Shortfall” has the meaning set forth in Section
7.1(c)(ii).
“Non-Offering Member” has the meaning set forth in Section 6.3(b)(i).
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).
“Offered OpCo Units” has the meaning set forth in Section 4.3(c)(i).
“Offering OpCo Member” has the meaning set forth in Section 4.3(c)(i).
“Offering OpCo Member Notice” has the meaning set forth in Section 4.3(c)(ii).
“Omnibus Agreement” means that certain Omnibus Agreement dated the date hereof
among SP Parent, FS Parent and the Operating Company, as it may be amended,
supplemented or restated from time to time.

14

--------------------------------------------------------------------------------




“OpCo Derivative Membership Interests” means “Derivative Membership Interests”
as defined in the Operating Company Limited Liability Company Agreement.
“OpCo Managing Member” means 8point3 Energy Partners LP, a Delaware limited
partnership, and its successors and permitted assigns that are admitted to the
Operating Company as the managing member of the Operating Company, in its
capacity as the managing member of the Operating Company. The OpCo Managing
Member is the sole managing member of the Operating Company and the holder of
the OpCo Managing Member Interest. For the avoidance of doubt, such Person shall
be the OpCo Managing Member solely with respect to the OpCo Managing Member
Interest and shall be an OpCo Non-Managing Member with respect to any OpCo
Non-Managing Member Interests of such Person.
“OpCo Managing Member Interest” means a “Managing Member Interest” as defined in
the Operating Company Limited Liability Company Agreement.
“OpCo Member” means an OpCo Managing Member or OpCo Non-Managing Member, as the
context may require.
“OpCo Member ROFR Exercise Notice” has the meaning set forth in Section
4.3(c)(v)(A).
“OpCo Membership Interest” means the OpCo Managing Member Interest and any class
or series of equity interest in the Operating Company, which shall include any
OpCo Non-Managing Member Interests but shall exclude any OpCo Derivative
Membership Interests.
“OpCo Non-Managing Member” means a “Non-Managing Member” as defined in the
Operating Company Limited Liability Company Agreement.
“OpCo Non-Managing Member Interest” means a “Non-Managing Member Interest” as
defined in the Operating Company Limited Liability Company Agreement.
“OpCo ROFO Agreements” means the certain Right of First Offer Agreements dated
the date hereof between (a) SP Parent and the Operating Company and (b) FS
Parent and the Operating Company, respectively, as they may be amended,
supplemented or restated from time to time.
“OpCo ROFR Rightholder” means, in the case of a proposed transfer of Common
Units and OpCo Subordinated Units and related Class B Shares, the Sponsor other
than the Offering OpCo Member.
“OpCo ROFR Rightholder Option Period” has the meaning set forth in Section
4.3(c)(v)(A).
“OpCo Subordinated Unit” means a “Subordinated Unit” as defined in the Operating
Company Limited Liability Company Agreement.
“Operating Company” means 8point3 Operating Company, LLC, a Delaware limited
liability company.

15

--------------------------------------------------------------------------------




“Operating Company Limited Liability Company Agreement” means the Amended and
Restated Limited Liability Company Agreement of 8point3 Operating Company, LLC,
to be dated as of June 24, 2015, as it may be further amended, supplemented or
restated from time to time.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the General Counsel or other inside counsel of, the Company or
any of its Affiliates) acceptable to a Majority Interest.
“Option Exercise Period” has the meaning set forth in Section 9.1(d)(iii).
“Option Member” has the meaning set forth in Section 6.3(b)(i).
“Ownership Percentage” means, at the date of any determination, with respect to
an Economic Member, the percentage obtained by dividing (a) the number of
Economic Units owned by such Economic Member by (b) the total number of
outstanding Economic Units owned by all Economic Members.
“Parent” means FS Parent or SP Parent, as applicable.
“Partnership” means 8point3 Energy Partners LP, a Delaware limited partnership.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of 8point3 Energy Partners LP, to be dated as of June 24, 2015, as
it may be further amended, supplemented or restated from time to time.
“Partnership Group” means, collectively, the Partnership and the Operating
Company and each of their Subsidiaries.
“Party” or “Parties” means FS Member and SP Member, and any Person who shall be
admitted to the Company as a Member effective immediately prior to the Transfer
of a Membership Interest.
“Party Representatives” has the meaning set forth in Section 14.6.
“Permitted OpCo Transfer” means:
(a)    with respect to the SP Parent, a transfer by such OpCo Member of an OpCo
Membership Interest to a wholly owned Subsidiary of the SP Parent; and
(b)    with respect to the FS Parent, a transfer by such OpCo Member of an OpCo
Membership Interest to a wholly owned Subsidiary of the FS Parent
provided that, in the case of (a) or (b) above, (i) with respect to Permitted
OpCo Transfers by the SP Parent, the Subsidiary transferee remains a wholly
owned Subsidiary of the SP Parent (or any successor Person), at all times
following such transfer and (ii) with respect to Permitted OpCo Transfers by the
FS Parent, the Subsidiary transferee remains a wholly owned Subsidiary of the FS
Parent (or any successor Person), at all times following such transfer, it being
acknowledged that

16

--------------------------------------------------------------------------------




any transfer resulting in the Subsidiary transferee no longer being wholly owned
shall be deemed a transfer that is subject to the restrictions set forth in
Article IV.
“Permitted Transfer” means:
(a)    with respect to SP Member, a Transfer by such Member of a Membership
Interest or a Transfer of a direct or indirect interest in such Member to a
wholly owned Subsidiary of SP Parent;
(b)    with respect to FS Member, a Transfer by such Member of a Membership
Interest or a Transfer of a direct or indirect interest in such Member to a
wholly owned Subsidiary of FS Parent; and
(c)    with respect to either Party, a Transfer by such Member of a Membership
Interest or a Transfer of a direct or indirect interest in such Member upon (i)
the other Member’s failure to offer, in good faith, Acceptable Projects for
three consecutive Fiscal Years which are sufficient to meet such Member’s (A)
obligations under the Annual Offer Schedules in effect for such Fiscal Years or
(B) in the absence of an Annual Offer Schedule for any such Fiscal Year, Annual
Minimum Offer for such Fiscal Year, (ii) the other Member, its Parent or any
Subsidiary of such Parent which owns an interest, directly or indirectly, in
such other Member becoming unable, admitting in writing its inability or failing
generally to pay its debts as they become due, (iii) the commencement of an
involuntary proceeding or the filing of an involuntary petition seeking (A) the
liquidation, reorganization or other relief in respect of the other Member, its
Parent or any Subsidiary of such Parent which owns an interest, directly or
indirectly, in such other Member or its debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the other
Member, its Parent or any Subsidiary of such Parent which owns an interest,
directly or indirectly, in such other Member or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered, or (iv) the other Member, its Parent or any
Subsidiary of such Parent which owns an interest, directly or indirectly, in
such other Member (A) voluntarily commencing any proceeding or filing any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (B) applying for or consenting to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Member, its Parent or any Subsidiary of such Parent which owns an interest,
directly or indirectly, in such Member or any guarantor or for a substantial
part of its assets, (C) filing an answer admitting the material allegations of a
petition filed against it in any such proceeding, (D) making a general
assignment for the benefit of creditors or (E) taking any action for the purpose
of effecting any of the foregoing.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

17

--------------------------------------------------------------------------------




“Pledge” has the meaning set forth in Section 4.1(a).
“Profits” and “Losses” means, for each tax year or other period, an amount equal
to the Company’s taxable income or loss for such year or period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:
(a)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
(b)    Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code, and not otherwise taken into account in computing Profits or Losses
pursuant to this definition shall be subtracted from such taxable income or
loss;
(c)    In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b), (c) or (d) of the definition of Gross Asset Value
hereof, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Profits or
Losses;
(d)    Gain or loss resulting from any disposition of property (other than
money) with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of notwithstanding that the adjusted tax basis of such property differs
from its Gross Asset Value;
(e)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such tax year or other period,
computed in accordance with the definition of Depreciation hereof; and
(f)    Notwithstanding any other provision of this definition of “Profits” and
“Losses,” any items which are specially allocated pursuant to Section 7.3 shall
not be taken into account in computing Profits or Losses.
“Project” means a Utility Scale Project, C&I Project, Residential Project,
Utility Project Site or any other asset or project that a Majority Interest
designates as a “Project.”
“Project Company” means a corporation, limited liability company, partnership,
joint venture, trust or other entity which is a Subsidiary or Joint Venture of
the Operating Company and the direct or indirect owner of a Project.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company or, with respect to the fiscal quarter of the Company that includes the
Closing Date, the portion of such fiscal quarter after the Closing Date.
“Receiving Party” has the meaning set forth in Section 14.6.

18

--------------------------------------------------------------------------------




“Regain Board Member Option” has the meaning set forth in Section 9.1(e)(iii).
“Regain Option Exercise Period” has the meaning set forth in Section
9.1(e)(iii).
“Representative” has the meaning set forth in Section 8.8(a).
“Required Allocations” has the meaning set forth in Section 7.3(i).
“Residential Project” means a portfolio of Residential Systems owned directly or
indirectly by a Contributed Company.
“Residential System” means a ground-mounted or roof-top distributed solar
generation system designed and installed for residential applications, which is
leased by, or subject to a power purchase agreement with, the owner of a
residence for the purpose of generating Electricity for that residence.
“Retained Chief Executive Officer” has the meaning set forth in Section
9.2(a)(i)(B).
“Retained Chief Financial Officer” has the meaning set forth in Section
9.2(a)(ii)(B).
“Retaining Management Member” has the meaning set forth in Section 9.2(a)(i)(B).
“ROFO Acceptance Notice” has the meaning set forth in Section 4.2(b).
“ROFO Non-Selling Member” has the meaning set forth in Section 4.2(a).
“ROFO Notice” has the meaning set forth in Section 4.2(a).
“ROFO Parties” has the meaning set forth in Section 4.2(a).
“ROFO Price” has the meaning set forth in Section 4.2(a).
“ROFO Seller” has the meaning set forth in Section 4.2(a).
“ROFO Units” has the meaning set forth in Section 4.2(a).
“ROFO Units Purchase Agreement” has the meaning set forth in Section 4.2(a).
“S&P” means Standard & Poor’s Ratings Group, or any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Service Provider” means the Service Provider under and as defined in the
applicable Management Services Agreement.
“Shortfall” has the meaning set forth in Section 7.1(c)(ii).

19

--------------------------------------------------------------------------------




“Shotgun Election” has the meaning set forth in Section 8.5(c)(iii).
“Shotgun Initiator” has the meaning set forth in Section 8.5(c)(i).
“Shotgun Notice” has the meaning set forth in Section 8.5(c)(i).
“Shotgun Price” has the meaning set forth in Section 8.5(c)(ii).
“Shotgun Recipient” has the meaning set forth in Section 8.5(c)(i).
“SP Contributed Company” means any Project Company contributed or sold to the
Operating Company by SP Member or its Affiliates.
“SP Director” has the meaning set forth in Section 9.1(a)(i).
“SP Member” means SunPower YC Holdings, LLC, a Delaware limited liability
company.
“SP Parent” means SunPower Corporation, a Delaware corporation.
“SP Project Model” means the financial model for the SP Contributed Companies
which is included in the Master Project Model.
“Sponsor” or “Sponsors” means SP Parent and FS Parent, individually or
collectively, as applicable.
“Sponsor Director” has the meaning set forth in Section 9.1(a)(ii).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if such Person, one or
more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date hereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, directly or by one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has the power to elect or direct the election of a
majority of the directors or other governing body of such Person.
“Surplus Economic Member” has the meaning set forth in Section 7.1(c)(i).
“Target Distributed Cash Increase” means the targeted increase in Aggregate
Distributed Cash for a Fiscal Year over the previous year.
“Target Distributed Cash Increase Range” means the range of Target Distributed
Cash Increase for a Fiscal Year. The Target Distributed Cash Increase Range for
each Fiscal Year shall

20

--------------------------------------------------------------------------------




be as set forth on the current Target Distributed Cash Increase Schedule unless
modified pursuant to Section 6.2.
“Target Distributed Cash Increase Schedule” means a schedule approved by a
Majority Interest which sets forth the Target Distributed Cash Increase Range
for a period of ten Fiscal Years. The initial Target Distributed Cash Increase
Schedule for Fiscal Years 2016 through 2025 is set forth on Exhibit D.
“Tax Beneficial Date” means, with respect to any Project, (i) in general, the
last date upon which such Project may be transferred to the Operating Company
without materially reducing the amount, or affecting the availability, of a
material solar energy tax benefit to the Project or its direct or indirect
owners on account of their interests in the Project, including (A) if such
Project is eligible for the active solar energy system new construction
exclusion from assessment for California property tax purposes, the day
immediately preceding the date on which new construction is deemed completed
with respect to the Project (or (I) in the case of a Residential Project, the
first Residential System to be deemed complete within such Residential Project
or (II) in the case of a C&I Project, the first solar generation system to be
deemed complete within such C&I Project), within the meaning of California
Revenue and Tax Code Section 75.12 and regulations adopted thereunder, and (B)
if such Project is eligible for the energy credit determined under Section 48 of
the Code, the day immediately preceding the date upon which the Project (or in
the case of a Residential Project, the first Residential System within such
Residential Project) is placed in service within the meaning of Section 48 of
the Code, and (ii) if such Project is eligible for more than one material solar
energy tax benefit, the date determined by calculating a tentative Tax
Beneficial Date for each such material solar energy tax benefit with respect to
such Project and selecting the earliest such date.
“Tax Beneficial Project” means a Project with a Tax Beneficial Date.
“Tax Matters Member” has the meaning set forth in Section 11.3(a).
“Tax Member” means that Member whose Affiliate provides tax services to the
Company pursuant to a Management Services Agreement.
“Transfer” has the meaning set forth in Section 4.1(a).
“Transferee” means a Person who has received Units by means of a Transfer.
“Transferred Distribution” has the meaning set forth in Section 7.1(c)(i).
“Transferred Distribution Shortfall” has the meaning set forth in Section
7.1(c)(i).
“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.
“Units” has the meaning set forth in Section 3.1(a).

21

--------------------------------------------------------------------------------




“U.S. GAAP” means United States generally accepted accounting principles, as
amended from time to time.
“Utility Project Site” means the real property on which a Utility Scale Project
is situated, provided that such real property and the Utility Scale Project are
separately owned.
“Utility Scale Project” means any wholesale solar energy production facility
that is neither a C&I Project nor a Residential Project, including the rights to
the site on which the facility is located, the other assets, tangible and
intangible, that compose such facility and the transmission and interconnection
facilities connecting the Project to an electric utility or other wholesale
power offtaker.
“YieldCo General Partner” means 8point3 General Partner, LLC, a Delaware limited
liability company.
“YieldCo General Partner LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of 8point3 General Partner, LLC, to be dated as of
June 24, 2015, as it may be further amended, supplemented or restated from time
to time.
Section 1.2    Construction.
(a)    Unless the context requires otherwise: (i) any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa; (ii) references to Articles and Sections refer to Articles and
Sections of this Agreement; (iii) the terms “include,” “includes,” “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; and (iv) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. If any date on which any action is required to be taken
hereunder by any of the Parties hereto is not a Business Day, such action shall
be required to be taken on the next succeeding day that is a Business Day.
(b)    The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement. No provision of this Agreement will be interpreted
in favor of, or against, any of the Parties to this Agreement by reason of the
extent to which any such Party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft of this Agreement, and no rule of strict construction will
be applied against any Party hereto. This Agreement will not be interpreted or
construed to require any Person to take any action, or fail to take any action,
if to do so would violate any applicable law.
ARTICLE II    
ORGANIZATION

22

--------------------------------------------------------------------------------




Section 2.1    Formation. FS Member and SP Member have formed the Company as a
limited liability company pursuant to the provisions of the Delaware Act and
thereupon, each Member acquired 50% of all right, title and interest in the
Company. The Members hereby amend and restate the original Limited Liability
Company Agreement of 8point3 Holding Company, LLC in its entirety. This
amendment and restatement shall become effective on the date of this Agreement.
Except as expressly provided to the contrary in this Agreement, the rights,
duties, liabilities and obligations of the Members and the administration,
dissolution and termination of the Company shall be governed by the Delaware
Act. All Membership Interests shall constitute personal property of the record
owner thereof for all purposes.
Section 2.2    Name. The name of the Company shall be “8point3 Holding Company,
LLC.” Subject to applicable law, the Company’s business may be conducted under
any other name or names as determined by a Majority Interest. The words “limited
liability company,” “LLC” or similar words or letters shall be included in the
Company’s name where necessary for the purpose of complying with the laws of any
jurisdiction that so requires. A Majority Interest may change the name of the
Company at any time and from time to time and shall notify the Members of such
change in the next regular communication to the Members.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by a Majority Interest, the registered office
of the Company in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, and the registered agent for
service of process on the Company in the State of Delaware at such registered
office shall be The Corporation Trust Company. The principal office of the
Company shall be located at such place as a Majority Interest may from time to
time designate, which need not be in the State of Delaware, and the Company
shall maintain records there. The Company may maintain offices at such other
place or places within or outside the State of Delaware as a Majority Interest
determines to be necessary or appropriate.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Company shall be to (a) engage directly in, or enter into or
form, hold and dispose of any corporation, partnership, joint venture, limited
liability company or other arrangement to engage indirectly in, any business
activity that is approved by a Majority Interest and that lawfully may be
conducted by a limited liability company organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Company pursuant to the agreements relating to such business activity,
and (b) do anything necessary or appropriate to the foregoing, including the
making of capital contributions or loans to a Group Member or a Joint Venture.
To the fullest extent permitted by law, no Member has any duty or obligation to
the Company or any Member to propose or approve the conduct by the Company of
any business and may decline to do so in its sole and absolute discretion free
of any duty or obligation whatsoever.
Section 2.5    Powers. The Company shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described in
Section 2.4 and for the protection and benefit of the Company.

23

--------------------------------------------------------------------------------




Section 2.6    Term. The term of the Company commenced upon the filing of the
Certificate of Formation in accordance with the Delaware Act and shall continue
in existence until the dissolution of the Company in accordance with the
provisions of Article XIII. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Certificate of Formation as
provided in the Delaware Act.
Section 2.7    Title to Company Assets. Title to the assets of the Company,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in such assets of the Company or
any portion thereof.
ARTICLE III    
MEMBERSHIP INTERESTS; UNITS
Section 3.1    Membership Interests; Additional Members.
(a)    The Members own Membership Interests in the Company that shall be
represented by Economic Units (“Economic Units”) and Management Units
(“Management Units”). Economic Units and Management Units are sometimes referred
to collectively herein as “Units.” Holders of Economic Units and Management
Units shall be referred to as “Economic Members” and “Management Members,”
respectively. The Units shall be uncertificated, unless a Majority Interest
determines to have the Company issue certificates for the Units. In exchange for
each Economic Member’s Capital Contribution to the Company referred to in
Section 5.1, the Company shall issue to each Economic Member the number of
Economic Units set forth opposite such Economic Member’s name on Exhibit A. In
addition, the Company shall issue to each Management Member the number of
Management Units set forth opposite such Management Member’s name on Exhibit B.
(b)    Economic Units shall represent an Economic Member’s interest in items of
income, gain, loss and deduction of the Company and a right to receive
distributions of the Company’s assets in accordance with the provisions of this
Agreement. Economic Members shall have no voting or designation rights with
respect to their Economic Units.
(c)    Management Units shall represent a Management Member’s right to vote on
Company matters in accordance with the provisions of the Agreement and, subject
to Section 4.1(e) and Section 9.1, designate Directors. Management Members shall
have no interest in items of income, gain, loss or deduction of the Company or
any right to receive distributions of the Company’s assets in accordance with
the provisions of this Agreement with respect to their Management Units.
(d)    For the avoidance of doubt, the undersigned intend for the holders of
Management Units to be considered managers and not members or partners for
federal income tax purposes with respect to such Management Units. Therefore, if
one hundred percent (100%) of the Economic Units are held by one tax owner, the
Company will be treated, as of such time, as a disregarded entity for federal
income tax purposes pursuant to Treasury Regulation Section 301.7701-3.

24

--------------------------------------------------------------------------------




(e)    The Company may issue additional Membership Interests and options,
rights, warrants and appreciation rights relating to the Membership Interests
for any Company purpose at any time and from time to time to such Persons for
such consideration and on such terms and conditions as determined by a Majority
Interest or, if required by Article VIII, the unanimous vote of the Management
Members.
(f)    Each additional Membership Interest authorized to be issued by the
Company pursuant to Section 3.1(e) may be issued in one or more classes, or one
or more series of any such classes, with such designations, preferences, rights,
powers and duties (which may be senior to existing classes and series of
Membership Interests), as shall be fixed by a Majority Interest (or, if required
by Article VIII, the unanimous vote of the Management Members), including
(i) the right to share in Company profits and losses or items thereof; (ii) the
right to share in Company distributions; (iii) the rights upon dissolution and
liquidation of the Company; (iv) whether, and the terms and conditions upon
which, the Company may or shall be required to redeem the Membership Interest;
(v) whether such Membership Interest is issued with the privilege of conversion
or exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Membership Interest will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Ownership Percentage as to such Membership Interest; and
(viii) the right, if any, of each such Membership Interest to vote on Company
matters, including matters relating to the relative rights, preferences and
privileges of such Membership Interest.
(g)    Subject to Article VIII, a Majority Interest shall take all actions that
it determines to be necessary or appropriate in connection with (i) each
issuance of Membership Interests and options, rights, warrants and appreciation
rights relating to Membership Interests pursuant to this Section 3.1,
(ii) reflecting the admission of such additional Members in the books and
records of the Company as the record holder of such Membership Interest and
(iii) all additional issuances of Membership Interests and options, rights,
warrants and appreciation rights relating to Membership Interests pursuant to
this Section 3.1, in each case including amending this Agreement and Exhibit A
and Exhibit B hereof as necessary to reflect any such issuance. Subject to
Article VIII, a Majority Interest shall determine the relative rights, powers
and duties of the holders of the Units or other Membership Interests being so
issued. A Majority Interest shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Membership Interests pursuant to the terms of this Agreement, including
compliance with any statute, rule, regulation or guideline of any federal, state
or other governmental agency.
Section 3.2    Adjustment to Economic Units.
(a)    From the Closing Date until November 30, 2019, the number of Economic
Units held by each Economic Member shall be fixed at the number set forth
opposite each Economic Member’s name on Exhibit A. Thereafter, the number of
Economic Units held by each Economic Member will adjust annually according to
the terms of this Section 3.2.

25

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary set forth herein, the number of
Economic Units shall at all times equal 1,000.
(b)    No later than January 31 of each Fiscal Year commencing after November
30, 2019, the Members will cause the Accounting Member pursuant to its
Management Services Agreement to deliver to the non-Accounting Member a
calculation of the amount of Aggregate Distributed Cash for the current
Adjustment Period (the “Distributed Cash Calculation”) and the calculation of
each Economic Member’s Adjustment Percentage and Distribution Adjustment Amount
for the current Fiscal Year based upon the Distributed Cash Calculation
(collectively, the “Annual Calculations”).
(c)    (d) Following receipt of the Annual Calculations, the non-Accounting
Member will be afforded a period of 30 days to review the Annual Calculations,
during which period the non-Accounting Member and its advisors shall have the
right to inspect the work papers generated by the Accounting Member in
preparation of the Annual Calculations and shall have reasonable access, during
normal business hours, to the relevant personnel of the YieldCo General Partner
and the Partnership Group and to information, books and records of the YieldCo
General Partner, the Partnership Group and, to the extent permitted by the
applicable Group Member Agreement, any Joint Venture. At or before the end of
such 30-day review period, the non-Accounting Member will either (A) accept the
Annual Calculations in their entirety, in which case, the Accounting Member’s
calculations shall be final, conclusive and binding on such non-Accounting
Member, or (B) deliver to the Accounting Member written notice and a written
explanation of those items in the Annual Calculations which the non-Accounting
Member (the “Disputing Member”) disputes and the proposed modification of such
calculations, in which case only the items identified shall be deemed to be in
dispute and the other items shall be deemed to be accepted with the effect set
forth in (A) above. If a Member fails to accept or dispute the Annual
Calculations before the end of the 30-day review period set forth above, such
Annual Calculations shall be deemed to be final, conclusive and binding on such
non-Accounting Member. Within a further period of ten days from the end of the
aforementioned review period, the Members will attempt to resolve in good faith
any disputed items.
(i)    Failing such resolution, either Member may refer the unresolved disputed
items for final binding resolution to a nationally recognized firm of certified
public accountants agreeable to both Members and having no significant
preexisting relationship with either Member (the “Dispute Accountants”). In
their review, the Dispute Accountants shall consider only those items or amounts
in the Annual Calculations as to which the Disputing Member has disagreed and
shall be instructed that they may not resolve any items in dispute such that the
Disputing Member’s Adjustment Percentage or Distribution Adjustment Amount, as
applicable, is greater than the greatest amount proposed by the Disputing Member
or less than the least amount proposed by the Accounting Member. The Dispute
Accountants shall deliver to the Members, within 30 days of reference of the
matter to the Dispute Accountants, a report setting forth its calculations. The
decision of such Dispute Accountants will be final, conclusive and binding on
the Members. The cost of the Dispute

26

--------------------------------------------------------------------------------




Accountants’ review and report of any good faith dispute shall be paid entirely
by the Company. The cost of the Dispute Accountants’ review and report of any
dispute not made in good faith shall be paid entirely by the Disputing Member.
(ii)    If the Members fail to mutually agree on the Dispute Accountants, the
Members shall thereafter promptly cause the AAA to appoint the Dispute
Accountants, and in making its determination with respect to such appointment,
the AAA shall take into account, and attempt to avoid appointing an accounting
firm with, any significant preexisting relationship with any Member or their
respective Affiliates. The fees and expenses of the AAA and the Dispute
Accountants shall be apportioned in the same manner as described in Section
3.2(c)(ii).
(e)    Upon the final, conclusive and binding determination of the Distributed
Cash Calculation and the calculations of the Adjustment Percentages for each
Member (collectively, the “Final Calculation”) for such Fiscal Year, the number
of Economic Units held by each Economic Member will adjust for such Fiscal Year
so that each Economic Member’s Ownership Percentage equals its Adjustment
Percentage and the Company shall amend Exhibit A to reflect such adjustment.
Section 3.3    Adjustment to Management Units.
(a)    After the Final Calculation for a Fiscal Year, in the event that a
Management Member holds, and has held for at least the prior two consecutive
Fiscal Years, at least 70% of the Economic Units, then such Management Member
(the “Majority Option Management Member”) shall have the option, to be exercised
prior to the earlier of 30 days after any Final Calculation and the end of the
fiscal quarter of the Majority Option Management Member in which the Final
Calculation is made (the “MU Exercise Period”), to require the other Management
Member (the “Minority Option Management Member”) to Transfer to it, at no cost,
a percentage of the aggregate outstanding Management Units owned by the Minority
Option Management Member so that after giving effect to such Transfer the
percentage of Management Units held by the Minority Option Management Member
equals the percentage of Economic Units then held by the Minority Option
Management Member (the “Management Unit Transfer”). To exercise the right to the
Management Unit Transfer, the Majority Option Management Member shall deliver to
the Company and the Minority Option Management Member written notice of its
election to exercise such right before the expiration of the MU Exercise Period.
Upon the Company’s receipt of such notice, the Majority Option Management Member
shall succeed to all rights, title and interest in and to such Management Units
and the Company shall amend Exhibit B to reflect such Transfer. Notwithstanding
the foregoing, in the event that a Management Member waives for a given Fiscal
Year its right to exercise the right to the Management Unit Transfer, or fails
to exercise the right to the Management Unit Transfer during the MU Exercise
Period, such waiver shall only apply to such Fiscal Year and shall not prevent a
Management Member that subsequently qualifies as a Majority Option Management
Member from exercising the right to the Management Unit Transfer in any
subsequent Fiscal Year.

27

--------------------------------------------------------------------------------




(b)    Upon the completion of the Management Unit Transfer in accordance with
Section 3.3(a), no Minority Management Member shall have the right, upon
subsequently regaining a certain Economic Unit Ownership Percentage or becoming
the Majority Option Management Member, to exercise the right to the Management
Unit Transfer or otherwise reacquire the Management Units it Transferred
pursuant to Section 3.3(a).
Section 3.4    Limitation of Liability. To the fullest extent permitted by the
Delaware Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Member shall be obligated personally for
any of such debts, obligations or liabilities of the Company solely by reason of
being a Member.
Section 3.5    Withdrawal of Members. No Member shall have any right to withdraw
from the Company; provided, however, that when a Transferee becomes registered
on the books and records of the Company as the Member with respect to the
Membership Interest so Transferred, the Transferring Member shall cease to be a
Member with respect to the Membership Interest so Transferred.
Section 3.6    Record Holders. The Company shall be entitled to recognize the
Person in whose name any Membership Interest is registered on the books and
records of the Company as the Member with respect to any Membership Interest
and, accordingly, shall not be bound to recognize any equitable or other claim
to, or interest in, such Membership Interest on the part of any other Person,
regardless of whether the Company shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation or
guideline of any governmental agency.
Section 3.7    No Appraisal Rights. No Member shall be entitled to any
valuation, appraisal or similar rights with respect to such Member’s Units,
whether individually or as part of any class or group of Members, in the event
of a merger, consolidation, sale of the Company or other transaction involving
the Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.
ARTICLE IV    
TRANSFERS
Section 4.1    Membership Interests Generally.
(f)    The term “Transfer,” means any direct or indirect sale, assignment, gift,
exchange or any other disposition by law or otherwise of such Membership
Interest, excluding any direct or indirect pledge, grant of a security interest,
encumbrance, hypothecation or mortgage of a Membership Interest (each, a
“Pledge”) but including any Transfer upon foreclosure of any Pledge; provided,
however, that any direct or indirect Transfer of ownership interests in SP
Parent or FS Parent or, except with respect to Section 4.1(h), any
consolidation, merger or direct or indirect sale, assignment, gift, exchange or

28

--------------------------------------------------------------------------------




any other disposition by law or otherwise of all or substantially all of the
assets of SP Parent or FS Parent shall not be a Transfer for purposes of this
Section 4.1 and Section 4.2.
(g)    No Member shall Transfer, Pledge or permit an indirect Transfer or Pledge
by its direct or indirect owners of its Membership Interest, in whole or in
part, except for (i) a Permitted Transfer, (ii) Transfers or Pledges in
accordance with the applicable provisions of this Article IV or (iii) Transfers
or Pledges by a Majority Management Member or by its direct or indirect owners.
(h)    Except for a Permitted Transfer or a Transfer by a Majority Management
Member or a direct or indirect Transfer in a Majority Management Member, no
Member may Transfer or permit the indirect Transfer by its direct or indirect
owners of less than all of the Membership Interests held by such Member and its
Affiliates.
(i)    No direct or indirect Transfer or Pledge of any Membership Interests
shall be made if such Transfer or Pledge would (i) not be in compliance with all
applicable laws and regulations in all respects, including the then-applicable
federal or state securities laws or rules and regulations of the Commission, any
state securities commission or any other governmental authority with
jurisdiction over such Transfer or Pledge, (ii) terminate the existence or
qualification of the Company under the laws of the jurisdiction of its
formation, (iii) cause the Company to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed), unless the Member
making such Transfer or Pledge is the Majority Management Member and unanimous
approval is not required pursuant to Section 8.4(b), (iv) constitute a breach or
violation of, or a prohibited change of control or event of default under, any
credit agreement, loan agreement, indenture, mortgage, deed of trust or other
similar instrument or document governing Indebtedness of the Company, the
YieldCo General Partner, any Group Member or any Joint Venture, unless a consent
is received waiving such breach, violation, change of control or default, (v)
cause the Company or any Group Member to be in violation in any material respect
of or default under the Certificate of Formation, this Agreement, any
governmental approval to which any Group Member is subject or any other
agreement or instrument to which it is a party or by which it or its property is
bound or subject, (vi) subject the Company to registration under the Investment
Company Act of 1940 or require that the Company register as an investment
advisor under the Investment Advisors Act of 1940, (vii) be consummated without
obtaining any required approval of any public authority or regulatory body, the
failure of which could reasonably be expected to have a material adverse effect
on the Company, the YieldCo General Partner or any Group Member, or (viii) to
the extent applicable, impair the ability of a Project Company to sell
electricity at market-based rates regulated by FERC. Any direct or indirect
Transfer, Pledge or purported Transfer or Pledge of a Membership Interest not
made in accordance with this Article IV shall be, to the fullest extent
permitted by law, null and void, and the Company shall have no obligation to
recognize any such Transfer, Pledge or purported Transfer or Pledge.

29

--------------------------------------------------------------------------------




(j)    Notwithstanding any other provision of this Agreement, a Management
Member’s right to designate Directors, as provided in Section 9.1, shall not be
Transferred (including in a Permitted Transfer) except as part of a Transfer
permitted under the terms of this Agreement to one Transferee of all of the
Member’s Units.
(k)    No Member shall Transfer its Membership Interest (including a Permitted
Transfer) unless and until the following have occurred: (i) the proposed
Transferee shall have agreed in writing to be bound by the terms of this
Agreement and provided to the Company its name, address, taxpayer identification
number and any other information reasonably necessary to permit the Company to
file all required federal and state tax returns or reasonably requested by a
Majority Interest, (ii) the Member proposing to make such Transfer shall have
delivered to the Company an Opinion of Counsel (reasonably acceptable to the
Company as to form, substance and identity of counsel) that no registration
under the Securities Act is required in connection with such Transfer (unless
the requirement of an opinion is waived by a Majority Interest) and (iii) the
Company shall have been furnished with the documents effecting such Transfer
executed and acknowledged by both the Transferring Member and Transferee,
together with a written agreement of the Transferee (if not already a Member at
the time of such Transfer) to become a party to and be bound by the provisions
of this Agreement as a Member, which shall be in form and substance reasonably
satisfactory to the Company.
(l)    By acceptance of the Transfer of any Membership Interest in accordance
with this Article IV, the Transferee of a Membership Interest shall be admitted
as a Member with respect to the Membership Interests so Transferred to such
Transferee when any such Transfer or admission is reflected in the books and
records of the Company.
(m)    Each Member making a Transfer or Pledge or which is the subject of a
direct or indirect Transfer or Pledge by its direct or indirect owners shall be
obligated to pay all expenses incurred in connection with such Transfer or
Pledge, and the Company shall not have any obligation with respect thereto. Each
Member making a Transfer or Pledge or which is the subject of a direct or
indirect Transfer or Pledge by its direct or indirect owners shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with such Transfer or Pledge and the admission of the
Transferee as a Member, if applicable, including the legal fees incurred in
connection with the legal opinions referred to in Section 4.1(f).
Section 4.2    Membership Interest Right of First Offer.
(c)    Except for a Permitted Transfer or a Transfer by a Majority Management
Member or by its direct or indirect owners, no Member shall Transfer or permit
an indirect Transfer by its direct or indirect owners of its Membership Interest
except in compliance with the provisions of this Section 4.2. If such Member
(the “ROFO Seller”) or any of its direct or indirect owners wishes to solicit
proposals from third parties to acquire the ROFO Seller’s Units or the direct or
indirect interests in such ROFO Seller, the ROFO Seller shall first provide a
notice (the “ROFO Notice”) to the other Member (the “ROFO Non-Selling Member”
and, together with the ROFO Seller, the “ROFO Parties”), with a copy to the

30

--------------------------------------------------------------------------------




Company, containing a request for the ROFO Non-Selling Member to provide an
agreement (the “ROFO Units Purchase Agreement”) specifying the purchase price
(the “ROFO Price”) and other terms and conditions on which the ROFO Non-Selling
Member is willing to purchase all but not less than all of the ROFO Seller’s
Units (the “ROFO Units”).
(d)    The ROFO Non-Selling Member may deliver the ROFO Units Purchase Agreement
up to 30 days after receiving the ROFO Notice. If the ROFO Non-Selling Member
submits a ROFO Units Purchase Agreement within the time period specified herein,
the ROFO Seller shall have 15 days from the date the ROFO Seller received the
ROFO Units Purchase Agreement to accept the ROFO Units Purchase Agreement by
notice to the ROFO Non-Selling Member and the Company (the “ROFO Acceptance
Notice”). Promptly after the delivery of the ROFO Acceptance Notice, the ROFO
Parties shall execute the ROFO Units Purchase Agreement and deliver a copy to
the Company. If the ROFO Seller does not deliver a ROFO Acceptance Notice within
such 15 day period, the ROFO Parties shall, for a period of 60 days from the
date the ROFO Seller received the ROFO Units Purchase Agreement (or such shorter
period as they agree), negotiate in good faith the terms of the ROFO Units
Purchase Agreement. Upon agreement by the ROFO Parties, the ROFO Parties shall
execute the ROFO Units Purchase Agreement and deliver a copy to the Company. If
the ROFO Non-Selling Member fails to deliver the ROFO Units Purchase Agreement
within the time period set forth above, the ROFO Seller may, during the next 120
days, Transfer the ROFO Units to a third party Transferee or permit the indirect
Transfer of the ROFO Units by the direct or indirect owners of the ROFO Seller
(i) subject to the applicable terms and restrictions of this Agreement,
including this Article IV and (ii) subject to the ROFO Non-Selling Member’s
approval of the Transferee or the transferee of such indirect interest, such
approval not to be unreasonably withheld.
(e)    If a ROFO Units Purchase Agreement is executed, the ROFO Seller shall
sell and the ROFO Non-Selling Member must purchase the ROFO Units in the manner,
and subject to the terms and conditions, described in such ROFO Units Purchase
Agreement. If the Members do not execute a ROFO Units Purchase Agreement within
60 days from the date the ROFO Seller received the ROFO Units Purchase
Agreement, the ROFO Seller may, during the next 120 days, Transfer the ROFO
Units to a third party Transferee or permit the indirect Transfer of the ROFO
Units by the direct or indirect owners of the ROFO Seller (i) at a purchase
price not less than 105% of the ROFO Price and upon terms no more favorable,
taken as a whole, to the proposed Transferee or transferee of such indirect
interest than those specified in the ROFO Units Purchase Agreement, (ii) subject
to the applicable terms and restrictions of this Agreement, including this
Article IV and (iii) subject to the ROFO Non-Selling Member’s approval of the
Transferee or the transferee of such indirect interest, such approval not to be
unreasonably withheld.
(f)    Sales of the ROFO Units to the ROFO Non-Selling Member pursuant to this
Section 4.2 shall be made at the offices of the Company within 60 days of the
execution of the ROFO Units Purchase Agreement or on such other date as the
Members may agree. Such sales shall be effected by the ROFO Seller’s delivery of
the ROFO Units, free and clear of all Encumbrances (other than restrictions
imposed by the governing documents of

31

--------------------------------------------------------------------------------




the Company and securities laws), to the ROFO Non-Selling Member, against
payment to the ROFO Seller of the ROFO Price by the ROFO Non-Selling Member and
on the terms and conditions specified in the ROFO Units Purchase Agreement.
Section 4.3    OpCo Transfer Generally.
(a)    The term “transfer,” when used in this Section 4.3 shall mean a
transaction by which the holder of an OpCo Membership Interest assigns all or
any part of such OpCo Membership Interest to another Person who is or becomes an
OpCo Member as a result thereof, and includes a sale, assignment, gift, exchange
or any other disposition by law or otherwise (but not the pledge, grant of
security interest, encumbrance, hypothecation or mortgage), including any
transfer upon foreclosure or other exercise of remedies of any pledge, security
interest, encumbrance, hypothecation or mortgage.
(b)    Except as provided in Section 4.3(c), nothing contained in this Agreement
shall be construed to prevent or limit a disposition by any stockholder, member,
partner or other owner of the OpCo Managing Member or any OpCo Non-Managing
Member of any or all of such Person’s shares of stock, membership interests,
partnership interests or other ownership interests in the OpCo Managing Member
or such OpCo Non-Managing Member and the term “transfer” in this Section 4.3
shall not include any such disposition.
(c)    Right of First Refusal.
(i)    Notwithstanding anything to the contrary set forth in this Agreement,
except with respect to Permitted OpCo Transfers, if a Sponsor (the “Offering
OpCo Member”) receives a bona fide offer that the Offering OpCo Member has
decided to accept to transfer all or any portion of its Common Units and OpCo
Subordinated Units and the number of Class B Shares equal thereto (collectively,
the “Offered OpCo Units”), the OpCo ROFR Rightholder will have a right of first
refusal to acquire the Offered OpCo Units in accordance with the following
provisions of this Section 4.3(c).
(ii)    The Offering OpCo Member will, within five Business Days of receipt of
any transfer offer that the Offering OpCo Member has decided to accept, give
written notice (the “Offering OpCo Member Notice”) to the Company and the OpCo
ROFR Rightholder stating that it has received a bona fide offer for a transfer
of the Offered OpCo Units and specifying:
(B)    the number of Offered OpCo Units proposed to be transferred by the
Offering OpCo Member;
(C)    the proposed date, time and location of the closing of the transfer,
which will not be less than 60 days from the date of the Offering OpCo Member
Notice;

32

--------------------------------------------------------------------------------




(D)    the purchase price per Offered OpCo Unit (which will be payable solely in
cash) and the other material terms and conditions of the transfer; and
(E)    the name of the Person who has offered to purchase such Offered OpCo
Units.
(iii)    The Offering OpCo Member Notice will constitute the Offering OpCo
Member’s offer to transfer the Offered OpCo Units to the OpCo ROFR Rightholder,
which offer will be irrevocable until the end of the OpCo ROFR Rightholder
Option Period described in Section 4.3(c)(v)(A).
(iv)    By delivering the Offering OpCo Member Notice, the Offering OpCo Member
will be deemed, without the necessity of further action, to represent and
warrant to the OpCo ROFR Rightholder that:
(B)    the Offering OpCo Member has full right, title and interest in and to the
Offered OpCo Units;
(C)    the Offering OpCo Member has all the necessary power and authority and
has taken all necessary action to transfer such Offered OpCo Units as
contemplated by this Section 4.3(c); and
(D)    the Offered OpCo Units are free and clear of any and all liens other than
those arising as a result of or under the terms of this Agreement.
(v)    Exercise of the Right of First Refusal.
(B)    The OpCo ROFR Rightholder will have the right to elect irrevocably to
purchase all and not less than all of the Offered OpCo Units for a period of 15
Business Days following the receipt of the applicable Offering OpCo Member
Notice (such period, the “OpCo ROFR Rightholder Option Period”), by delivering a
written notice to the Offering OpCo Member (an “OpCo Member ROFR Exercise
Notice”) specifying its desire to purchase all of the Offered OpCo Units, on the
terms and for the purchase price set forth in the Offering OpCo Member Notice.
Any OpCo Member ROFR Exercise Notice will be binding upon delivery and
irrevocable by the OpCo ROFR Rightholder.
(C)    The failure of the OpCo ROFR Rightholder to deliver an OpCo Member ROFR
Exercise Notice by the end of the OpCo ROFR Rightholder Option Period, will
constitute both a waiver of its rights of first refusal under this Section
4.3(c) with respect to the transfer of Offered OpCo Units and an election to
purchase none of the Offered OpCo Units, but will not affect its respective
rights with respect to any future transfers.

33

--------------------------------------------------------------------------------




(vi)    In the event that the OpCo ROFR Rightholder has exercised its right to
purchase all and not less than all of the Offered OpCo Units, then the Offering
OpCo Member will sell such Offered OpCo Units to the OpCo ROFR Rightholder, and
the OpCo ROFR Rightholder will purchase such Offered OpCo Units, on the terms
set forth in the Offering OpCo Member Notice within 60 days following the
expiration of the OpCo ROFR Rightholder Option Period (which period may be
extended for a reasonable time not to exceed 90 days to the extent reasonably
necessary to obtain required approvals or consents from any governmental
authority). Each OpCo Member will take all actions as may be reasonably
necessary to consummate the sale contemplated by this Section 4.3(c)(vi),
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate. At the closing of any sale and purchase pursuant to this Section
4.3(c)(vi), the Offering OpCo Member will deliver to the OpCo ROFR Rightholder
certificates (if any) representing the Offered OpCo Units to be sold, free and
clear of any Encumbrances (other than those contained in this Agreement and the
Operating Agreement), accompanied by evidence of transfer and all necessary
transfer taxes paid and stamps affixed, if necessary, against receipt of the
purchase price therefor from the OpCo ROFR Rightholder by certified or official
bank check or by wire transfer of immediately available funds.
(vii)    In the event that the OpCo ROFR Rightholder does not elect to purchase
all of the Offered OpCo Units, then, provided the Offering OpCo Member has also
complied with the provisions of this Section 4.3(c), to the extent applicable,
the Offering OpCo Member may transfer all of such Offered OpCo Units, at a price
per Offered OpCo Unit not less than the amount specified in the Offering OpCo
Member Notice and on other terms and conditions which are not materially more
favorable in the aggregate to the proposed purchaser than those specified in the
Offering OpCo Member Notice, but only to the extent that such transfer occurs
within 90 days after expiration of the OpCo ROFR Rightholder Option Period. Any
Offered OpCo Units not transferred within such 90-day period will be subject to
the provisions of this Section 4.3(c) upon subsequent transfer.
(a)    Notwithstanding anything to the contrary set forth in this Agreement,
neither Sponsor may, without the prior written consent of the other Sponsor,
transfer (which, for purposes of this Section 4.3(d), includes any indirect
transfer of such OpCo Membership Interest) or exchange all or any portion of its
Common Units and OpCo Subordinated Units or any related Class B Shares if, as a
result of such transfer or exchange, such Sponsor will own, on a fully diluted
basis, less than 17% of the “Percentage Interest” (as defined in the Partnership
Agreement) of the OpCo Managing Member; provided, that this Section 4.3(d) shall
not apply to a transfer or exchange of Common Units, OpCo Subordinated Units or
any related Class B Shares (i) which occurs after the fifth anniversary of the
date hereof if such Sponsor also transfers all, but not less than all, of its
ownership interest in the Company in such transaction or (ii) if such Sponsor
also makes a Permitted Transfer of all, but not less than all, of its ownership
interest in the Company in such transaction.

34

--------------------------------------------------------------------------------




ARTICLE V    
CAPITAL CONTRIBUTIONS
Section 5.1    Initial Capital Contributions. Prior to the date hereof, capital
contributions totaling $1,000 were made to the Company and 1,000 Economic Units
were issued in consideration therefor as set forth in Exhibit A. As of the date
hereof, the Economic Members agree that the respective Capital Contributions of
the Economic Members and Economic Units of the Economic Members are as set forth
on Exhibit A.
Section 5.2    Additional Contributions. No Member shall be obligated to make
any additional Capital Contributions to the Company; provided, however, that
each Member shall pay or cause to be paid 50% of any amount owed by the Company
to any Service Provider under any Management Service Agreement.
Section 5.3    Return of Contributions. Except as expressly provided herein, no
Economic Member is entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions. An unreturned Capital Contribution is not a liability
of the Company or of any Economic Member. An Economic Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any Economic Member’s Capital Contributions.
Section 5.4    Capital Accounts. A separate capital account (“Capital Account”)
shall be established, determined and maintained for each Economic Member in
accordance with the substantial economic effect test set forth in Treasury
Regulation § 1.704-l(b)(2), which provides, in part, that a Capital Account
shall be:
(a)    increased by (i) the amount of money contributed by the Economic Member
to the Company; (ii) the fair market value of any property contributed by the
Economic Member to the Company (net of liabilities secured by such contributed
property); and (iii) allocations to the Economic Member of the Company income
and gain (or items thereof), including income and gain exempt from tax; and
(b)    decreased by (i) the amount of money distributed to the Economic Member
by the Company; (ii) the fair market value of any property distributed to the
Economic Member by the Company (net of liabilities secured by such distributed
property); (iii) allocations to the Economic Member of expenditures of the
Company not deductible in computing its taxable income and not properly
capitalized for federal income tax purposes; and (iv) allocations to the
Economic Member of Company loss and deduction (or items thereof).
In the case of a termination of an Economic Unit or an additional Capital
Contribution by an existing or newly admitted Economic Member, the Capital
Accounts of the Economic Members shall be adjusted as of the date of such
termination or the date of the Capital Contribution, as the case may be.

35

--------------------------------------------------------------------------------




ARTICLE VI    
PROJECT OFFERS TO THE OPERATING COMPANY
Section 6.1    General. Each Member and its Affiliates shall have the right to
offer to sell Projects to the Operating Company in accordance with this Article
VI; provided, however, that no Member shall be obligated to make any offers or
sales to the Operating Company. Notwithstanding anything to the contrary set
forth herein, each Project offered by a Member or its Affiliates to the
Operating Company must, absent approval of a Majority Interest, qualify as an
Acceptable Project.
Section 6.2    Offer Schedule. At least three months prior to the beginning of
each Fiscal Year, a Majority Interest shall determine (i) whether the Target
Distributed Cash Increase Range for the upcoming Fiscal Year should be altered
from the amount provided on the Target Distributed Cash Increase Schedule and
(ii) a schedule of expected Project offers by each Member to meet the Target
Distributed Cash Increase Range for such Fiscal Year (each, an “Annual Offer
Schedule”). The Annual Offer Schedule shall control each Member’s right to offer
Projects to the Operating Company and shall set forth, at a minimum, the maximum
amount of Target Distributed Cash Increase that each Member shall be permitted
to offer to the Operating Company, the Projects that each Member contemplates
offering to achieve such Target Distributed Cash Increase, any restrictions on
the timing of such offers and agreements of the Management Members with respect
to the Annual Offer Schedule. The Annual Offer Schedule may set forth
alternative Projects proposed to be offered by a Member to the Operating
Company. Subject to Section 6.3, in the absence of an Annual Offer Schedule,
each Fiscal Year, each Member will have the right to offer to the Operating
Company, at a minimum, Projects with Forecasted Distributed Cash of 50% of the
bottom of the Target Distributed Cash Increase Range for such Fiscal Year set
forth on the Target Cash Distribution Increase Schedule (each, an “Annual
Minimum Offer”). Subject to the Annual Offer Schedule, Section 6.3 or approval
of a Majority Interest, no Member or its Affiliates may offer Projects to the
Operating Company with Forecasted Distributed Cash which exceeds 50% of the
uppermost point of the Target Distributed Cash Increase Range for such Fiscal
Year set forth on the Target Cash Distribution Increase Schedule. The Members
acknowledge that the OpCo ROFO Agreements do not impose an obligation on the
parties thereto to sell any Project to the Operating Company but instead require
the parties thereto to allow the Operating Company to make a first offer to
purchase the Projects specified therein as provided therein.
Section 6.3    Increased Offer Rights.
(c)    Extraordinary Events. (d) Subject to Section 6.3(a)(ii), in the event
that a Project (the “Affected Project”) contributed or sold to the Operating
Company by a Member (the “Affected Member”) experiences an Extraordinary Event,
whether or not it results in the receipt of Extraordinary Proceeds by the
applicable Project Company, (A) the Annual Offer Schedule for the following year
shall provide for the offer of one or more additional Projects by the Affected
Member or (B) in the absence of Annual Offer Schedules for such year, the Annual
Minimum Offer of the Affected Member for such year will be increased to allow
for the offer of one or more additional Projects by the Affected Member, in each
case that in the aggregate have Forecasted Distributed Cash that, together with
the remaining Forecasted Distributed Cash of the Affected Project, if any, is
not greater than 105% of the

36

--------------------------------------------------------------------------------




Forecasted Distributed Cash of the Affected Project immediately prior to the
Extraordinary Event.
(i)    If the Operating Company or applicable Project Company receives
Extraordinary Proceeds, the Affected Member shall have the right to cause the
repair of the Affected Project with the Extraordinary Proceeds or offer to the
Operating Company additional Projects pursuant to Section 6.3(a)(i) with a
purchase price less than or equal to the amount of such Extraordinary Proceeds.
If the Affected Project is not so repaired and the Affected Member and the
Operating Company are unable to consummate such sale, the Members shall cause
the Operating Company or applicable Project Company, as the case may be, to use
such proceeds to acquire Common Units or, if a Majority Interest determines, the
Members shall cause the Operating Company to distribute such proceeds. If the
Operating Company or the applicable Project Company does not receive proceeds
from an Extraordinary Event or the proceeds of the Extraordinary Event are
insufficient to acquire additional Projects to replace the Distributed Cash lost
in the Extraordinary Event or repair the Affected Project, the Affected Member
may contribute additional Projects to the Operating Company without charge to
the Operating Company or applicable Project Company or, at the election of the
Affected Member, the Members shall cause the applicable Project Company to allow
the Affected Member to repair the Affected Project without charge to any Group
Member or the Project Company.
(e)    Failure to Offer. (f) In the event that a Member (the “Non-Offering
Member”) (1) notifies the other Member (the “Option Member”) that it will not
make an offer as set forth the Annual Offer Schedule or an offer for an
alternative Project of equivalent or less Forecasted Distributed Cash, or (2)
fails to offer a Project within six months of the date set forth in the Annual
Offer Schedule for such offer and fails during such period to make an offer for
an alternative Project of equivalent or less Forecasted Distributed Cash, the
Option Member shall have the right to offer additional Projects within three
months of such notification or failure (but not prior to the beginning of Fiscal
Year to which such Annual Offer Schedule applies) which have Forecasted
Distributed Cash that is not greater than 105% of the Forecasted Distributed
Cash that is not being satisfied by the Non-Offering Member.
(i)    If there is no Annual Offer Schedule for a Fiscal Year and a Non-Offering
Member (1) notifies the Option Member that it will not offer Projects projected
to meet its Annual Minimum Offer for such Fiscal Year or (2) fails to offer
Projects before the end of a Fiscal Year that in the aggregate meet its Annual
Minimum Offer for such Fiscal Year, the Option Member shall have the right to
offer additional Projects within three months of such notification or, if no
notification, during the first quarter of the next Fiscal Year which, when the
Forecasted Distributed Cash of such Projects are aggregated with the Forecasted
Distributed Cash of the other Projects contributed to the Operating Company
during the year in which the Non-Offering Member failed to offer Projects, are
sufficient to meet the Target Distributed

37

--------------------------------------------------------------------------------




Cash Increase Range for the year in which the Non-Offering Member failed to
offer Projects.
(ii)    Upon occurrence of a failure of the Non-Offering Member described in
Section 6.3(b)(i) or (ii) and the corresponding contribution or sale of
additional Projects by the Option Member, the Management Members shall modify
the Annual Offer Schedule for the next Fiscal Year to (A) provide that the
Non-Offering Member may offer Projects in addition to those permitted under
Section 6.2 which produce the amount of additional Forecasted Distributed Cash
that the Option Member contributed or sold in the prior year pursuant to Section
6.3(b)(i) or (ii) and (B) correspondingly reduce the amount of Forecasted
Distributed Cash the Option Member may offer. If there is no Annual Offer
Schedule for the next Fiscal Year, the Non-Offering Member shall have the
opportunity to offer a larger percentage of the Projects required to meet the
Annual Minimum Offer of both Members, so that the aggregate Forecasted
Distributed Cash produced by the Projects contributed by (A) the Non-Offering
Member is increased above that permitted under Section 6.2 to produce the amount
of additional Forecasted Distributed Cash that the Option Member contributed or
sold in the prior year pursuant to Section 6.3(b)(i) or (ii) and (B) the Option
Member is correspondingly reduced. If the Non-Offering Member cannot offer the
additional Projects in such subsequent year, it will lose the right to cure such
failed offer.
Section 6.4    Conflicts Committee Approval. The terms and conditions of the
agreement pursuant to which the Operating Company would acquire a Project from a
Member must be approved by the Conflicts Committee prior to consummation of such
acquisition.
Section 6.5    Future Target Distributed Cash Increase Schedule. At least three
months prior to the beginning of each Fiscal Year, a Majority Interest shall
determine the Target Distributed Cash Increase Schedule for the subsequent 10
Fiscal Years. To the extent a Majority Interest cannot agree on such modified
Target Distributed Cash Increase Schedule, the existing Target Distributed Cash
Increase Schedule shall remain in effect pending such determination, provided
that the Target Distributed Cash Increase for the 10th Fiscal Year of the
schedule shall remain the same as the preceding Fiscal Year.
Section 6.6    Delivery of Final Project Model. Any Member that sells or
contributes a Project to the Operating Company pursuant to this Article VI shall
deliver the final project model for such Project to the Company for
consideration 30 days prior to the acquisition of such Project by the Operating
Company.
ARTICLE VII    
DISTRIBUTIONS AND ALLOCATIONS
Section 7.1    Distributions.
(a)    Except as otherwise provided in Section 13.3 or as otherwise set forth
herein, within 50 days following the end of each Quarter commencing with the
Quarter ending on

38

--------------------------------------------------------------------------------




August 31, 2015, an amount equal to 100% of Available Cash with respect to such
Quarter shall be distributed in accordance with this Article VII to all Economic
Members simultaneously, pro rata in accordance with each Economic Member’s
Ownership Percentage; provided that no distributions for any Fiscal Year
beginning after November 30, 2019 will be made until after the Final Calculation
for such Fiscal Year. Notwithstanding the foregoing, in the event that any
Adjustment Percentages of the Members are in dispute in accordance with Section
3.2 at the time that a distribution is due, the Company shall distribute to each
Economic Member only the amount of such distribution that is not being contested
and the Company shall not distribute the remainder of such distribution until
the Adjustment Percentages are determined to be final, binding and conclusive in
accordance with Section 3.2.
(b)    Each distribution in respect of an Economic Unit shall be paid by the
Company only to the holder of record of such Economic Unit as of the record date
set for such distribution. Such payment shall constitute full payment and
satisfaction of the Company’s liability in respect of such payment, regardless
of any claim of any Person who may have an interest in such payment by reason of
an assignment or otherwise.
(c)    Annual Adjustment to Distributions.
(i)    In the event that there is a negative Adjustment Amount with respect to
one Economic Member (a “Deficit Economic Member”) and the Adjustment Amount with
respect to the other Economic Member is greater than or equal to zero (a
“Surplus Economic Member”), all distributions due on the Deficit Economic
Member’s Economic Units (the “Transferred Distribution”) shall be paid to the
Surplus Economic Member, until such time as the Surplus Economic Member has
received Transferred Distributions for such Fiscal Year equal to the Adjustment
Amount. Thereafter, any remaining Available Cash shall be distributed in
accordance with Section 7.1(a). In the event the Transferred Distributions paid
in a Fiscal Year are insufficient to satisfy the Adjustment Amount, the
difference between the Adjustment Amount and the Transferred Distributions (the
“Transferred Distribution Shortfall”) shall accrue for the next Fiscal Year.
(ii)    In the event that both Economic Members are Deficit Economic Members,
the Adjustment Amounts for both Members shall be netted (the “Net Adjustment
Amount”) and a Transferred Distribution shall be made from the Deficit Economic
Member with the larger Adjustment Amount to the Deficit Economic Member with the
smaller Adjustment Amount (the “Net Surplus Economic Member”) until such time as
the Net Surplus Economic Member has received Transferred Distributions in such
Fiscal Year equal to the Net Adjustment Amount. Thereafter, any remaining
Available Cash shall be distributed in accordance with Section 7.1(a). In the
event the Transferred Distributions received in such Fiscal Year are
insufficient satisfy the Net Adjustment Amount, the difference between the Net
Adjustment Amount and the Transferred Distribution (the “Net Transferred

39

--------------------------------------------------------------------------------




Distribution Shortfall” and, together with the Transferred Distribution
Shortfall, the “Shortfall”) shall accrue for the next Fiscal Year.
(iii)    In the event that both Economic Members are Surplus Economic Members,
no adjustment to the distributions of Available Cash shall be made pursuant to
this Section 7.1(c) and Available Cash shall be distributed in accordance with
Section 7.1(a).
Section 7.2    Allocations. After giving effect to the allocations set forth in
Section 7.3, the Company shall allocate Profits and Losses for any Allocation
Year among the Economic Members in the manner that causes the balance of the
Capital Account of each Economic Member to be equal to the amount which would
have been distributed to such Economic Member pursuant to Section 7.1 if all of
the assets of the Company had been sold on the last day of the Allocation Year
for their Gross Asset Values (except that any Company asset that is sold in such
Allocation Year shall be treated as if sold for an amount of cash equal to the
sum of (x) the amount of any net cash proceeds actually received by the Company
in connection with such disposition and (y) the Gross Asset Values of any
property actually received by the Company in connection with such disposition).
Section 7.3    Special Allocations.
(a)    If there is a net decrease in Company Minimum Gain during any Allocation
Year, each Economic Member shall be allocated items of Company income and gain
for such Allocation Year (and, if necessary, subsequent Allocation Years) in the
manner and amounts provided in Treasury Regulation Sections 1.704-2(f)(6),
1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision. This Section
7.3(a) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
consistently therewith.
(b)    Except as provided in Treasury Regulation Section 1.704-2(i)(4), if there
is a net decrease in Member Nonrecourse Debt Minimum Gain during any Allocation
Year, any Economic Member with a share of Member Nonrecourse Debt Minimum Gain
at the beginning of such Allocation Year shall be allocated items of Company
income and gain for such Allocation Year (and, if necessary, subsequent
Allocation Years) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. This
Section 7.3(b) is intended to comply with the chargeback of items of income and
gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(c)    In the event any Economic Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company gross income and gain shall be specially allocated to such
Economic Member in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations promulgated under Section 704(b) of the
Code, the Adjusted Capital Account Deficit, if any, created by such adjustments,
allocations or distributions as quickly as possible; provided, that an
allocation

40

--------------------------------------------------------------------------------




pursuant to this Section 7.3(c) shall be made only if and to the extent that
such Economic Member would have an Adjusted Capital Account Deficit as adjusted
after all other allocations provided for in Section 7.2 and this Section 7.3
have been tentatively made as if this Section 7.3(c) and Section 7.3(d) were not
in this Agreement.
(d)    In the event any Economic Member has a deficit balance in its Capital
Account at the end of any Allocation Year in excess of the sum of (A) the amount
such Economic Member is required to restore pursuant to the provisions of this
Agreement and (B) the amount such Economic Member is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Economic Member shall be specially allocated items of Company gross income and
gain in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 7.3(d) shall be made only if and to the
extent that such Economic Member would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Article VII
have been tentatively made as if Section 7.3(c) and this Section 7.3(d) were not
in this Agreement.
(e)    Nonrecourse Deductions for any Allocation Year shall be allocated to the
Economic Members pro rata in accordance with each Economic Member’s Ownership
Percentage.
(f)    Member Nonrecourse Deductions for any Allocation Year shall be allocated
100% to the Economic Member that bears the economic risk of loss with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulation Section 1.704-2(i). If more
than one Economic Member bears the economic risk of loss with respect to a
Member Nonrecourse Debt, such Economic Member Nonrecourse Deductions
attributable thereto shall be allocated between or among such Economic Members
in accordance with the ratios in which they share such economic risk of loss.
(g)    For purposes of Treasury Regulation Section 1.752-3(a)(3), the Economic
Members agree that Nonrecourse Liabilities of the Company shall be allocated to
the Economic Members pro rata in accordance with each Economic Member’s
Ownership Percentage.
(h)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Economic Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Treasury Regulations.
(i)    Notwithstanding any other provision of this Section 7.3, the allocations
set forth in Sections 7.3(a), (b), (c), (d), (e), (f) and (h) (the “Required
Allocations”) shall be taken into account so that, to the extent possible, the
net amount of items of gross income,

41

--------------------------------------------------------------------------------




gain, loss and deduction allocated to each Economic Member pursuant to Section
7.2 and Section 7.3, together, shall be equal to the net amount of such items
that would have been allocated to each such Economic Member under Section 7.2
and Section 7.3 had the Required Allocations and this Section 7.3(i) not
otherwise been provided in this Agreement. The Company may take into account
future Required Allocations that, although not yet made, are likely to offset
other Required Allocations previously made.
(j)    Items of income, gain, loss and deduction realized in any taxable year
that includes a dissolution event shall be allocated in a manner that will
cause, to the extent possible, the ratio of each Economic Member’s Capital
Account to the sum of all Economic Members’ Capital Accounts to be equal to such
Economic Member’s Ownership Percentage. Upon a dissolution event, if any
property is distributed in kind, any unrealized income, gain, loss, and
deduction inherent in property that has not been reflected in the Capital
Accounts previously shall be allocated among the Economic Members as if there
were a taxable disposition of that property for the fair market value of that
property on the date of distribution.
(k)    The allocations in Section 7.2, this Section 7.3 and Section 7.5, and the
provisions of this Agreement relating to the maintenance of Capital Accounts,
are included to ensure compliance with requirements of the federal income tax
law (and any applicable state income tax laws). Such provisions are intended to
comply with Treasury Regulation Sections 1.704-1 and 1.704-2 and shall be
interpreted and applied in a manner consistent with such Treasury Regulations
and any amendment or successor provision thereto. The Management Members shall
cause appropriate modifications to be made if unanticipated events might
otherwise cause this Agreement not to comply with such Treasury Regulations, so
long as such modifications do not cause a material change in the relative
economic benefit of the Economic Members under this Agreement.
Section 7.4    Section 704(c). In accordance with Section 704(c) of the Code and
the Treasury Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Economic Members to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value (computed in accordance
with the definition of same under this Agreement). In the event the Gross Asset
Value of any Company asset is adjusted pursuant to subparagraph (b) of the
definition of Gross Asset Value hereof, subsequent allocations of income, gain,
loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Section 704(c) of
the Code and the Treasury Regulations thereunder. Any elections or other
decisions relating to such allocations shall be made by a Majority Interest in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 7.4 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Economic Member’s Capital Account or share of Profits, Losses,
other items, or distributions pursuant to any provision of this Agreement.

42

--------------------------------------------------------------------------------




Section 7.5    Varying Interests. All items of income, gain, loss, deduction or
credit shall be allocated, and all distributions shall be made, to the Persons
shown on the records of the Company to have been Economic Members as of the last
calendar day of the period for which the allocation or distribution is to be
made. Notwithstanding the foregoing, if during any taxable year there is a
change in any Economic Member’s Ownership Percentage, the Economic Members agree
that their allocable shares of such items for the taxable year shall be
determined on any method determined by a Majority Interest to be permissible
under Code Section 706 and the related Treasury Regulations to take account of
the Economic Members’ varying Ownership Percentages.
Section 7.6    Withheld Taxes. All amounts withheld pursuant to the Code or any
provision of any state, local or non-U.S. tax law with respect to any payment,
distribution or allocation to the Company or the Economic Members shall be
treated as amounts distributed to the Economic Members pursuant to this Article
VII for all purposes of this Agreement. The Company is authorized to withhold
from distributions, or with respect to allocations, to the Economic Members and
to pay over to any federal, state, local or non-U.S. government any amounts
required to be so withheld pursuant to the Code or any provision of any other
federal, state, local or non-U.S. law and shall allocate such amounts to those
Economic Members with respect to which such amounts were withheld.
Section 7.7    Limitations on Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, the Company shall not make a
distribution to any Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Delaware Act or other
applicable law. All distributions required to be made under this Agreement shall
be made subject to Sections 18-607 and 18-804 of the Delaware Act.
ARTICLE VIII    
MANAGEMENT MEMBERS
Section 8.1    Management by Management Members.
(g)    The Management Members, by a Majority Interest, shall conduct, direct and
manage all activities of the Company. Except as otherwise expressly provided in
this Agreement, but without limitation on the ability of each Member to delegate
its rights and powers to other Persons, all management powers over the business
and affairs of the Company shall be exclusively vested in the Management Members
and no other Member shall have any management power over the business and
affairs of the Company.
(h)    No Economic Member, in its capacity as such, shall participate in the
operation, management or control of the Company’s business, transact any
business in the Company’s name or have the power to sign documents for or
otherwise bind the Company.
Section 8.2    Meetings. Subject to the provisions of this Agreement, including
Section 8.1, any actions to be taken hereunder shall be taken in the manner
provided in this Article VIII. Meetings of the Management Members shall be
called by any Management Member. Such Management Member may designate any place
as the place of meeting for any meeting of the Management Members.

43

--------------------------------------------------------------------------------




Section 8.3    Notice of Meeting. Written notice of meetings of the Management
Members shall be given to all Management Members at least ten days prior to the
meeting. All notices and other communications to be given to Management Members
shall be given in accordance with Section 14.4. Neither the business to be
transacted at, nor the purpose of, any meeting of the Management Members need be
specified in the notice of such meeting. A meeting may be held at any time
without notice if all the Management Members are present or if those not present
waive notice of the meeting either before or after such meeting. Attendance of a
Management Member at a meeting shall constitute a waiver of notice of such
meeting, except where a Management Member attends the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
Section 8.4    Quorum; Voting Requirement.
(a)    The presence, in person or by proxy or participating in accordance with
Section 8.6, of a Majority Interest shall constitute a quorum for the
transaction of business by the Management Members. Unless otherwise provided in
Section 8.4(b) or by the Delaware Act, the affirmative vote of a Majority
Interest present at a meeting at which a quorum is present shall constitute a
valid decision of the Management Members.
(b)    At all times when there is a Minority Management Member, without first
receiving the unanimous vote of the Management Members, the Company shall not,
and shall cause the YieldCo General Partner, the Group Members and, to the
extent it has rights to do so under the applicable Group Member Agreements, the
Joint Ventures not to, and shall not authorize or permit any officer or agent of
the Company on behalf of the Company or of the YieldCo General Partner, any
Group Member or, to the extent it has rights to do so under the applicable Group
Member Agreement, any Joint Venture to, effect any of the following actions:
(i)    alter, repeal, amend or adopt any provision of its certificate of limited
partnership, certificate of formation or certificate of incorporation or any
agreement of limited partnership, limited liability company agreement or bylaws
or any similar organizational or governing document if any such alteration,
repeal, amendment or adoption would have an adverse effect on the rights or
preferences of the Minority Management Member;
(ii)    merge, consolidate or convert with or into any other Person (other than
a wholly owned Subsidiary of the Partnership into another wholly owned
Subsidiary of the Partnership) if any such merger consolidation or conversion
would have a disproportionate adverse effect on the Minority Management Member;
(iii)    voluntarily liquidate, wind-up or dissolve the Company, the YieldCo
General Partner or the Partnership if any such liquidation, wind-up or
dissolution would have a disproportionate adverse effect on the Minority
Management Member; or

44

--------------------------------------------------------------------------------




(iv)    change the classification of the Company or any Group Member or any
Joint Venture for United States federal income tax purposes or take any action
that would otherwise change the tax status of the Company or any Group Member or
any Joint Venture if any such change would have an adverse effect on the
Minority Management Member.
(c)    Without first receiving the prior written consent of the affected
Management Member, the Company shall not, and shall cause the YieldCo General
Partner, the Group Members and, to the extent it has rights to do so under the
applicable Group Member Agreements, the Joint Ventures not to, and shall not
authorize or permit any officer or agent of the Company on behalf of the Company
or of the YieldCo General Partner, any Group Member or, to the extent it has
rights to do so under the applicable Group Member Agreement, any Joint Venture
to, enter into or approve any transaction containing any restriction on direct
or indirect Transfers of ownership interests in the Company, the Partnership or
the Operating Company by such Management Member or its Affiliates or any
consolidations, mergers or direct or indirect sales, assignments, gifts,
exchanges or any other dispositions by law or otherwise of all or substantially
all of the assets of its Affiliated Sponsor.
Section 8.5    Management Member Deadlock.
(a)    In the event that a Management Member is unable to obtain the requisite
vote under Section 8.4 for the approval of any matter (such event, a
“Deadlock”), either Management Member may give the other Management Member
notice (a “Deadlock Notice”) that such matter has not been so approved. Within
five days after receipt of the Deadlock Notice, the receiving Management Member
shall submit to the other Management Member a written response (a “Deadlock
Response”). The Deadlock Notice and the Deadlock Response shall each include (i)
a statement setting forth the position of the Management Member giving the
Deadlock Notice or Deadlock Response, as applicable, and a summary of arguments
supporting such position and (ii) the name and title of a senior representative
of such Management Member who has authority to settle the Deadlock. Within five
days of the delivery of the Deadlock Response, the senior representatives of
both Management Members named in the Deadlock Notice and Deadlock Response shall
meet or communicate by telephone at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, and shall negotiate to
the resolve the Deadlock.
(b)    If such Deadlock has not been resolved, for any reason, within 30 days
following delivery of the Deadlock Response, then each Management Member agrees
to have the Chief Executive Officer of the Sponsor to which it is Affiliated
meet or communicate by telephone with the Chief Executive Officer of the Sponsor
to which the other Management Member is Affiliated at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, and shall
negotiate to resolve the Deadlock.
(c)    (d) If such Deadlock has not been resolved, for any reason, within 90
days following delivery of the Deadlock Response, then either Management Member
(the “Shotgun Initiator”) may deliver to the other Management Member (the
“Shotgun Recipient”) a notice of its intention to purchase all, but not less
than all, of the Membership

45

--------------------------------------------------------------------------------




Interests and OpCo Subordinated Units owned by the Shotgun Recipient (the
“Shotgun Notice”).
(i)    To be effective, the Shotgun Notice must: (A) be signed by the Shotgun
Initiator; (B) contain an irrevocable offer to purchase all, but not less than
all, of the Membership Interests and OpCo Subordinated Units owned by the
Shotgun Recipient for a cash price (the “Shotgun Price”); (C) contain a
valuation by a nationally recognized investment banking firm attesting that the
Shotgun Price represents the Fair Value of the applicable Membership Interests
and OpCo Subordinated Units; and (D) constitute a valid, legally binding and
enforceable offer for the sale and purchase of such Membership Interests and
OpCo Subordinated Units containing no representations or warranties other than
with respect to ownership of title to the Membership Interests and OpCo
Subordinated Units free and clear of all Encumbrances (other than restrictions
imposed by the governing documents of the Company and the Operating Company and
securities laws). Upon the delivery of a Shotgun Notice, no additional Shotgun
Notices may be delivered by either Member.
(ii)    Within 30 days of the Shotgun Recipient receiving the Shotgun Notice,
the Shotgun Recipient shall irrevocably elect one of the following options, by
delivering to the Shotgun Initiator a written election notice (such notice, a
“Shotgun Election”): (A) accept the Shotgun Initiator’s offer to purchase the
Shotgun Recipient’s Membership Interests and OpCo Subordinated Units, (B)
propose a counteroffer to purchase the Shotgun Initiator’s Membership Interests
and OpCo Subordinated Units at a price it reasonably considers equal to the Fair
Value of such Membership Interests and OpCo Subordinated Units, which election
shall meet the requirements of an effective Shotgun Notice under Section
8.5(c)(ii) above, or (C) the Shotgun Recipient may irrevocably elect to have a
nationally recognized investment banking firm conduct an auction process
pursuant to Section 8.5(c)(v) to solicit offers from Persons, including the
Sponsors and their Affiliates (each such Person, an “Auction Buyer”), with the
objective of obtaining the highest price for the purchase for cash of all, but
not less than all, of the outstanding Membership Interests in the Company and
OpCo Subordinated Units of the Shotgun Initiator and the Shotgun Recipient, such
purchase to occur on terms no less favorable than the non-price terms set forth
in the Shotgun Notice. If the Shotgun Recipient does not irrevocably elect any
of the foregoing options within the time allotted, then the Shotgun Recipient
shall be deemed to have irrevocably elected to accept the offer for the Shotgun
Initiator to purchase all of the Shotgun Recipient’s Membership Interests and
OpCo Subordinated Units.
(iii)    In the event that the Shotgun Recipient proposes a counteroffer
pursuant to Section 8.5(c)(iii)(B), the Shotgun Initiator shall, within 30 days
of receiving the Shotgun Election, irrevocably elect to (A) accept the Shotgun
Recipient’s counteroffer set forth in the Shotgun Election, or (B) have a
nationally recognized investment banking firm conduct an auction process
pursuant to Section

46

--------------------------------------------------------------------------------




8.5(c)(v) to solicit offers from Auction Buyers with the objective of obtaining
the highest price for the purchase for cash of all, but not less than all, of
the outstanding Membership Interests and OpCo Subordinated Units of the Shotgun
Initiator and the Shotgun Recipient, such purchase to occur on terms no less
favorable than the non-price terms set forth in the Shotgun Election. If the
Shotgun Initiator does not irrevocably elect any of the foregoing options within
the time allotted, then the Shotgun Initiator shall be deemed to have
irrevocably elected to accept the counteroffer for the Shotgun Recipient to
purchase all of the Shotgun Initiator’s Membership Interests and OpCo
Subordinated Units.
(iv)    In the event of the initiation of an auction process as provided above,
the Management Member that has elected to initiate the auction process (the
“Auction Initiator”) shall be entitled, within 180 days after the later of the
date of the Shotgun Notice or Shotgun Election that resulted in the auction
process (or any longer period to which the non-Auction Initiator consents in
writing) (such period, the “Auction Period”), to execute and deliver a binding,
definitive purchase and sale agreement with an Auction Buyer, pursuant to which
such Auction Buyer shall purchase all, but not less than all, of the outstanding
Membership Interests and OpCo Subordinated Units of the Shotgun Initiator and
Shotgun Recipient for a price in cash (such price, the “Auction Price”) (such
agreement, the “Binding Agreement”).
(v)    In the event that a Binding Agreement is executed and delivered by the
Auction Initiator within the Auction Period and the rights and obligations of
the Members are the same therein in all material respects, then the non-Auction
Initiator shall be obligated to execute and deliver a counterpart to such
Binding Agreement. Upon such execution and delivery by the non-Auction
Initiator, the Shotgun Initiator and the Shotgun Recipient shall be obligated to
sell all, but not less than all, of their outstanding Membership Interests and
their OpCo Subordinated Units to the Auction Buyer pursuant to such Binding
Agreement at the Auction Price and upon the same terms and subject to the same
conditions.
(vi)    In the event that the Shotgun Recipient initiates an auction process
under Section 8.5(c)(iii) above, but a Binding Agreement is not delivered within
the Auction Period, then the Shotgun Initiator may elect to purchase all, but
not less than all, of the Membership Interests and OpCo Subordinated Units owned
by the Shotgun Recipient at the price and on the terms initially offered in the
Shotgun Notice with a five percent (5%) discount and an additional deduction
equal to the amount of the costs of the auction process borne by the Company or
the Shotgun Initiator.
(vii)    In the event that the Shotgun Initiator initiates an auction process
under Section 8.5(c)(iv) above, but a Binding Agreement is not delivered within
the Auction Period, then the Shotgun Recipient may elect to purchase all, but
not less than all, of the Membership Interests and OpCo Subordinated Units owned
by the Shotgun Initiator at the price and on the terms initially offered in the
Shotgun Election

47

--------------------------------------------------------------------------------




with a five percent (5%) discount and an additional deduction equal to the
amount of the costs of the auction process borne by the Company or the Shotgun
Recipient.
(viii)    In the event that an auction process is conducted and a Binding
Agreement is executed and delivered and such transaction is consummated, the
Auction Price shall be allocated between the Management Members in accordance
with the relative Fair Values of their Membership Interests and OpCo
Subordinated Units. Within 15 days of the date of consummation of the auction
process, each Management Member shall deliver in writing to the other Management
Member its proposed allocation of the Auction Price, with an opinion from an
impartial senior employee or partner at a nationally recognized investment
banking firm attesting to the Fair Value of the Membership Interests and OpCo
Subordinated Units of each Member and that such allocation represents the fair
allocation of the Auction Price based on the Fair Value of such Membership
Interests and OpCo Subordinated Units (each an “Auction Price Allocation
Opinion”). If either Management Member fails to timely deliver an Auction Price
Allocation Opinion, then the allocation of the Auction Price set forth in the
other Management Member’s Auction Price Allocation Opinion shall be the final
allocation of the Auction Price between the parties. The Management Members
shall attempt to amicably determine the allocation of the Auction Price after
delivery of the second Auction Price Allocation Opinion. In the event that, for
any reason, the Management Members cannot agree in writing on the allocation of
the Auction Price within 15 days of the date of the delivery of the second
Auction Price Allocation Opinion, then the allocation of the Auction Price shall
be submitted for a final and binding determination by an impartial senior
employee or partner at a nationally recognized investment banking firm jointly
appointed by the Management Members, which shall not be an investment banking
firm that has otherwise given an opinion or attestation in this Section 8.5(c)
(the “Appraiser”). In the event the Appraiser is not, for any reason, jointly
appointed by the Managing Members within 30 days of the date of delivery of the
second Auction Price Allocation Opinion, the Appraiser shall be appointed by the
AAA on the written request of any party. The Appraiser shall be provided with
the two Auction Price Allocation Opinions, and, using the information contained
therein and such other materials as it may reasonably request from either
Management Member, determine the Fair Value of the Membership Interests and OpCo
Subordinated Units of each Member and the fair allocation of the Auction Price
based on the Fair Value of such Membership Interests and OpCo Subordinated
Units. The final allocation of the Auction Price shall thereafter be the average
of (A) the allocation set forth by the Appraiser, and (B) the allocation set
forth in an Auction Price Allocation Opinion which is closest to the allocation
set forth by the Appraiser; provided, that in the event the allocation set forth
by the Appraiser is in the mid-point between the allocations set forth by both
Auction Price Allocation Opinions, the allocation shall be as set forth by the
Appraiser. For the avoidance of doubt, the Appraiser shall act as an expert, and
not as an arbitrator; and this submission to the determination of the Appraiser,
and the determination of the Appraiser, shall not be governed by and construed
by the Federal Arbitration Act or any state arbitration statute or law.

48

--------------------------------------------------------------------------------




(ix)    Sales of the Membership Interests and OpCo Subordinated Units pursuant
to this Section 8.5(c) shall be made at the offices of the Company within 60
days of the acceptance of any offer under Section 8.5(c)(iii) or Section
8.5(c)(iv) above, or if later the execution of a Binding Agreement, or on such
other date as the Members may agree. Such sales shall be effected by the
applicable Member’s delivery of the Membership Interests and OpCo Subordinated
Units, free and clear of all Encumbrances (other than restrictions imposed by
the governing documents of the Company and the Operating Company and securities
laws), to the other Member, against payment to the selling Member(s) of the
Shotgun Price, as applicable, and on the terms and conditions specified in the
Shotgun Election or Binding Agreement, as applicable.
(e)    Notwithstanding anything herein to the contrary, until a Deadlock is
resolved, each Management Member agrees to continue to perform its obligations
under this Agreement and to cause its directors, officers, Affiliates and agents
to continue to perform their obligations under this Agreement.
Section 8.6    Conference Telephone Meetings. Management Members may participate
in a meeting by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at such meeting.
Section 8.7    Action by Consent of Members. Any action that may be taken at a
meeting of the Management Members may be taken without a meeting if an approval
in writing setting forth such action is signed by Management Members holding a
Majority Interest.
Section 8.8    Representatives.
(a)    Each Management Member shall appoint one representative (a
“Representative”), which may be a Director of the YieldCo General Partner, who
shall be deemed to have the authority to act on behalf of such Management Member
to take any and all actions and make any and all decisions required under this
Agreement, including with respect to making any determination with respect to
those matters requiring unanimous approval of the Management Member set forth in
Section 8.4(b). The initial Representative of each Management Member is set
forth on Exhibit F.
(b)    Any Management Member may change its Representative by providing written
notice of a new Representative to the Company and the other Management Member,
such change to be effective upon receipt of such notice pursuant to Section
14.4. Any action or omission of a Representative will be deemed to be effective
hereunder, and may be relied on by the Company or the other Management Member,
until such notice of a replacement Representative is so received.
Section 8.9    Affiliate Contracts.

49

--------------------------------------------------------------------------------




(a)    All contracts or other arrangements between the Company, the YieldCo
General Partner, any Group Member or any Joint Venture on the one hand and any
Affiliate of any Member on the other hand that is entered into on or after the
date of this Agreement, except to the extent otherwise expressly approved by the
Board of Directors or a committee thereof, shall (i) be in writing, (ii) contain
market-based terms, and (iii) be administered on an arm’s length basis.
(b)    No later than 30 days following the end of each Quarter, each of SP
Member and FS Member shall cause SP Parent and FS Parent, respectively, to
deliver to the other Member a certificate from an authorized officer certifying
that, with respect to all contracts or other arrangements between the Company,
the YieldCo General Partner or any Group Member (but not any Joint Venture) on
the one hand and any Affiliate of any Member on the other hand, there is no
material breach or default on the part of SP Parent or FS Parent, respectively,
or any Affiliate thereof under any such contract or other arrangement; provided,
that in the event there is such a breach or default, the certificate shall
identify such breach or default, set out any losses or costs incurred or other
consequences resulting from such breach or default and set forth a plan to
remedy such breach or default, recover such losses or costs and rectify any
consequences of such breach or default as soon as practicable.
Section 8.10    Notices. The Company and the Management Members shall promptly
provide or cause to be provided to each Management Member copies of all official
notices and reasonably pertinent business correspondence sent by or on behalf
of, or addressed to, the Company, the YieldCo General Partner, the Partnership,
the Operating Company or any Management Member on behalf of any of the
foregoing, in each case to the extent any such official notice or correspondence
is not addressed to any such Management Member.
ARTICLE IX    
MANAGEMENT OF THE YIELDCO GENERAL PARTNER
Section 9.1    Right to Appoint Members of the Board of Directors.
(l)    Subject to this Section 9.1, the Management Members shall designate the
Directors as follows:
(i)    SP Member shall be entitled to designate two natural persons to serve on
the Board of Directors (any such Director designated by SP Member, an “SP
Director”). The initial SP Directors as of the Closing Date are set forth on
Exhibit C.
(ii)    FS Member shall be entitled to designate two natural persons to serve on
the Board of Directors (any such Director designated by FS Member, an “FS
Director” and collectively with the SP Directors, the “Sponsor Directors”). The
initial FS Directors as of the Closing Date are set forth on Exhibit C.
(iii)    A Majority Interest shall designate any other Directors, including
three Independent Directors, to serve on the Board of Directors. The initial
Independent Director(s) as of the Closing Date are set forth on Exhibit C.
Unless

50

--------------------------------------------------------------------------------




otherwise agreed by a Majority Interest, each Independent Director shall hold
office for a two-year term, or until the earlier removal, death or resignation
of such Independent Director. For the avoidance of doubt, Independent Directors
shall not be precluded from serving consecutive terms.
(m)    The Chief Executive Officer of the YieldCo General Partner shall be the
Chairman of the Board of Directors.
(n)    If any Management Member elects to transfer its right to designate its
Directors in accordance with the terms of this Agreement (including the
requirements set forth in Section 4.1(e)), then (1) each Director designated by
such Management Member shall be automatically removed from all positions such
individual holds with the Company without any further action as of the close of
business on the date of such transfer, (2) each vacancy in the Board of
Directors created by such removal shall be filled by the Transferee of such
transfer, (3) such Management Member shall no longer be permitted to designate
any Directors pursuant to this Agreement and (4), subject to Section 9.1(d) and
Section 9.1(e), the Transferee of such transfer shall become entitled to
designate Directors under this Agreement as of the close of business on the date
of transfer.
(o)    (p) In the event the Adjustment Percentage of a Management Member is
below 40% in each of the three previous Fiscal Years or if, in each of such
three Fiscal Years, the Distributed Cash generated by the Projects contributed
by a Management Member or its Affiliates during such Fiscal Year is less than
40% of the Distributed Cash generated by all Projects contributed by the
Management Members or their Affiliates during such Fiscal Year, such Management
Member (the “Losing Management Member”) shall lose the right to appoint one
Director.
(i)    In the event the Adjustment Percentage of a Losing Management Member is
below 30% in each of the three previous Fiscal Years or if, in each of such
three Fiscal Years, the Distributed Cash generated by the Projects contributed
by such Losing Management Member or its Affiliates during such Fiscal Year is
less than 30% of the Distributed Cash generated by all Projects contributed by
the Management Members or their Affiliates during such Fiscal Year, the Losing
Management Member shall lose the right to appoint both Directors.
(ii)    Upon the Losing Management Member’s loss of the right to appoint one or
more Directors pursuant to Section 9.1(d)(i) or Section 9.1(d)(ii), the other
Management Member (the “Gaining Management Member”) shall have the right to,
within the earlier of 30 days of the applicable Final Calculation under Section
3.2(d) or the end of the fiscal quarter of the Gaining Management Member in
which such loss occurs (the “Option Exercise Period”), elect to remove a
Director, or two Directors, as applicable, appointed by the Losing Management
Member and appoint a new Director, or two Directors, as applicable (in each
case, a “Board Member Option”); provided that in the event that the Losing
Management Member has only lost the right to appoint one Director under Section
9.1(d)(i), the Losing Management Member shall have the right to choose which
Director is removed upon the exercise

51

--------------------------------------------------------------------------------




of the Board Member Option by the Gaining Management Member. To exercise a Board
Member Option, the Gaining Management Member shall deliver to the Company and
the Losing Management Member written notice of its election to exercise the
Board Member Option before the expiration of the Option Exercise Period. Upon
the Company’s receipt of such notice, the Company shall cause, and the
Management Members agree to take all actions required to cause, the Director(s)
appointed by the Losing Management Member to be removed and the Director(s)
being appointed by the Gaining Management Member to be appointed.
Notwithstanding the foregoing, in the event that a Gaining Management Member
waives its right to exercise a Board Member Option upon the Losing Management
Member’s loss, or fails to exercise the Board Member Option during the Option
Exercise Period, such waiver shall only apply to the current Fiscal Year and
shall not prevent a Gaining Management Member that qualifies as a Gaining
Management Member at the beginning of any subsequent Fiscal Year from exercising
the Board Member Option in any subsequent Fiscal Year.
(q)    (r) In the event a Losing Management Member has lost the right to appoint
both Directors in accordance with Section 9.1(d)(ii), the right to appoint one
Director shall be regained when (x) such Losing Management Member’s Adjustment
Percentage for the previous Fiscal Year is at least 30% and (y) in any of the
three previous Fiscal Years, the Distributed Cash generated by the Projects
contributed by such Losing Management Member or its Affiliates during such
Fiscal Year is at least 30% of the Distributed Cash generated by all Projects
contributed by the Management Members or their Affiliates during such Fiscal
Year.
(i)    In the event a Losing Management Member has lost the right to appoint one
or both Directors in accordance with Section 9.1(d)(i) or (ii), the right to
appoint two Directors shall be regained when (A) such Losing Management Member’s
Adjustment Percentage for the previous Fiscal Year is at least 40% and (B) in
any of the three previous Fiscal Years, the Distributed Cash generated by the
Projects contributed by such Losing Management Member or its Affiliates during
such Fiscal Year is at least 40% of the Distributed Cash generated by all
Projects contributed by the Management Members or their Affiliates during such
Fiscal Year.
(ii)    Upon the Losing Management Member regaining the right to appoint one or
more Directors pursuant to Section 9.1(e)(i) or Section 9.1(e)(ii), the Losing
Management Member shall have the right to, within the earlier of 30 days of the
applicable Final Calculation under Section 3.2(d) or the end of the fiscal
quarter of the Losing Management Member in which such regain occurs (the “Regain
Option Exercise Period”), elect to remove a Director appointed by the Gaining
Management Member and appoint a new Director (in each case, a “Regain Board
Member Option”); provided that the Gaining Management Member shall have the
right to choose which Director(s) is removed upon the exercise of the Regain
Board Member Option by the Losing Management Member. To exercise a Regain Board
Member Option, the Losing Management Member shall deliver to the Company and the

52

--------------------------------------------------------------------------------




Gaining Management Member written notice of its election to exercise the Regain
Board Member Option before the expiration of the Regain Option Exercise Period.
Upon the Company’s receipt of such notice, the Company shall cause, and the
Management Members agree to take all actions required to cause, the Director(s)
appointed by the Gaining Management Member to be removed and the Director(s)
being appointed by the Losing Management Member to be appointed. Notwithstanding
the foregoing, in the event that a Losing Management Member waives its right to
exercise a Regain Board Member Option upon the Losing Management Member’s
regain, or fails to exercise the Regain Board Member Option during the Regain
Option Exercise Period, such waiver shall only apply to the current Fiscal Year
and shall not prevent such Losing Management Member, if it still qualifies, from
exercising the Regain Board Member Option at the beginning of any subsequent
Fiscal Year.
(s)    For purposes of Section 9.1(d) and Section 9.1(e), all determinations of
Adjustment Percentages and Distributed Cash shall be made in accordance with
Section 3.2. Any changes in rights effected pursuant to Sections 9.1(d) and (e),
shall be effective upon the final, conclusive determination of the last required
Adjustment Percentage or Distributed Cash Calculation.
(t)    Unless a committee is required to only have Independent Directors in
accordance with the rules and regulations of the Commission and the NASDAQ Stock
Market LLC or any national securities exchange on which the Class A Shares are
listed from time to time or a Majority Interest otherwise determines, any
committee of the Board Directors of YieldCo General Partner shall comprise at
least two Sponsor Directors, at least one of which shall be an FS Director and
one of which shall be an SP Director, provided that the Company has designated
at least one of each of such Sponsor Directors.
Section 9.2    Right to Appoint Officers of the YieldCo General Partner.
(a)    Subject to Section 9.2(d), the Management Members shall use reasonable
best efforts to cause the Board of Directors to designate the Chief Executive
Officer, Chief Financial Officer, Chief Accounting Officer, Vice Presidents of
Operations and General Counsel/Secretary of the YieldCo General Partner as
follows:
(i)    Chief Executive Officer. (A) SP Member shall select the initial Chief
Executive Officer of the YieldCo General Partner for approval by the Board of
Directors. The Management Member that did not select the initial Chief Executive
Officer shall select the successor to the initial Chief Executive Officer for
approval by the Board of Directors. Subject to Section 9.2(a)(i)(B), the rights
to select the Chief Executive Officer as described above shall alternate between
SP Member and FS Member (or any other party to whom any such Management Member
transfers its rights to designate Directors). The term of the initial Chief
Executive Officer shall end on the second anniversary of the Closing Date. Each
successor Chief Executive Officer shall serve for a two-year term.

53

--------------------------------------------------------------------------------




(B)    In the event that a Management Member (the “Retaining Management Member”)
elects to retain the Chief Executive Officer previously selected by the other
Management Member (the “Retained Chief Executive Officer”) instead of exercising
its right to select a new Chief Executive Officer for approval by the Board of
Directors, then the Retaining Management Member shall retain the right to select
a new Chief Executive Officer for approval by the Board of Directors until such
time as it exercises the right to select a new Chief Executive Officer for
approval by the Board of Directors.
(ii)    Chief Financial Officer. (A) FS Member shall select the initial Chief
Financial Officer of the YieldCo General Partner for approval by the Board of
Directors. The Management Member that did not select the initial Chief Financial
Officer will select the successor to the initial Chief Financial Officer for
approval by the Board of Directors. Subject to Section 9.2(a)(ii)(B), the rights
to select the Chief Financial Officer as described above shall alternate between
SP Member and FS Member (or any other party to whom any such Management Member
transfers its rights to designate Directors). The term of the initial Chief
Financial Officer shall end on the second anniversary of the Closing Date. Each
successor Chief Financial Officer shall serve for a two-year term.
(B)    In the event that a Retaining Management Member elects to retain the
Chief Executive Officer in accordance with Section 9.2(a)(i)(B), the Retaining
Management Member shall have the right to retain the current Chief Financial
Officer (a “Retained Chief Financial Officer”) or select a new Chief Financial
Officer for approval by the Board of Directors until such time as it exercises
the right to select a new Chief Executive Officer for approval by the Board of
Directors.
(iii)    Chief Accounting Officer. A Majority Interest shall select the Chief
Accounting Officer of the YieldCo General Partner for approval by the Board of
Directors. The Chief Accounting Officer shall hold office until such person’s
successor shall have been duly elected and shall have qualified or until such
person’s death or until he shall resign or be removed.
(iv)    Vice Presidents of Operations. Unless a Majority Interest otherwise
determines, each Management Member shall select one Vice President of Operations
for approval by the Board of Directors. Each Vice President of Operations shall
hold office until such person’s successor shall have been duly elected and shall
have qualified or until such person’s death or until he shall resign or be
removed.
(v)    General Counsel/Secretary. The Chief Financial Officer shall select the
General Counsel/Secretary of the YieldCo General Partner for approval by the
Board of Directors. The General Counsel/Secretary shall hold office until such

54

--------------------------------------------------------------------------------




person’s successor shall have been duly elected and shall have qualified or
until such person’s death or until he shall resign or be removed.
(b)    Removal. (c) The Management Member that appointed the Chief Executive
Officer, Chief Financial Officer or Vice President of Operations or, in the case
of a Retained Chief Executive Officer or Retained Chief Financial Officer,
retained him or her, may, at any time, with or without cause, request that the
Board of Directors remove such officer and replace such officer with a person
nominated by such Management Member. In such event, the Management Member who is
requesting removal of an officer it appointed shall promptly notify the Board of
Directors and the other Management Members of the request for removal and the
name of the replacement officer, as applicable, to complete such officer’s
current term. The Management Members shall use reasonable best efforts to cause
the Board of Directors to take all actions required to consummate such removal
and replacement. In addition to the foregoing, the Chief Executive Officer,
Chief Financial Officer or Vice President of Operations may be removed, with or
without cause, at any time by the Board of Directors in accordance with the
YieldCo General Partner LLC Agreement and upon such removal, the Management
Member that appointed such officer or, in the case of a Retained Chief Executive
Officer or Retained Chief Financial Officer, retained him or her shall have the
right to select a replacement officer, as applicable, for approval by the Board
of Directors to complete such officer’s current term.
(v)    A Majority Interest may, at any time, with or without cause, request that
the Board of Directors remove the Chief Accounting Officer and replace such
Chief Accounting Officer with a person nominated by a Majority Interest. In such
event, a Majority Interest shall promptly notify the Board of Directors of the
request for removal and the name of the replacement officer, as applicable, to
complete such officer’s current term. The Management Members shall use
reasonable best efforts to cause the Board of Directors to take all actions
required to consummate such removal and replacement. In addition to the
foregoing, the Chief Accounting Officer may be removed, with or without cause,
at any time by the Board of Directors in accordance with the YieldCo General
Partner LLC Agreement and upon such removal, a Majority Interest shall have the
right to select a new Chief Accounting Officer for approval by the Board of
Directors.
(vi)    The Chief Financial Officer may, at any time, with or without cause,
request that the Board of Directors remove the General Counsel/Secretary and
replace such General Counsel/Secretary with a person nominated by the Chief
Financial Officer. In such event, the Chief Financial Officer shall promptly
notify the Board of Directors of the request for removal and the name of the
replacement officer, as applicable, to complete such officer’s current term. The
Management Members shall use reasonable best efforts to cause the Board of
Directors to take all actions required to consummate such removal and
replacement. In addition to the foregoing, the General Counsel/Secretary may be
removed, with or without cause, at any time by the Board of Directors in
accordance with the YieldCo General Partner LLC Agreement and upon such removal,
the Chief Financial Officer shall have the

55

--------------------------------------------------------------------------------




right to select a new General Counsel/Secretary for approval by the Board of
Directors.
(d)    Subject to Section 9.2(d), in no event shall the Chief Executive Officer
and Chief Financial Officer be selected by the same Management Member, without
the prior consent of the other Management Member.
(e)    In the event that a Management Member has lost the right to select one or
both Director(s) in accordance with Section 9.1(d), such Management Member shall
lose its right to select the Chief Executive Officer or Chief Financial Officer,
as applicable, and the other Management Member shall gain the right to select
both the Chief Executive Officer and the Chief Financial Officer until such
Management Member has regained its right to select both Directors in accordance
with Section 9.1(e)(ii).
(f)    Unless a Majority Interest determines otherwise, no Person designated by
FS Member as an officer of the YieldCo General Partner shall make decisions or
sign contractual commitments or approve any payments related to any SP
Contributed Company without approval of a Person designated by SP Member as an
officer of the YieldCo General Partner, and no Person designated by SP Member as
an officer of the YieldCo General Partner shall make decisions or sign
contractual commitments or approve any payments related to any FS Contributed
Company without approval of a Person designated by FS Member as an officer of
the YieldCo General Partner.
Section 9.3    Right to Appoint Officers and Directors of Contributed Companies.
(d)    Unless a Majority Interest determines otherwise, the Vice Presidents of
Operations of the YieldCo General Partner shall elect the officers and directors
of the Contributed Companies and have the right to remove and replace such
officers and directors.
(e)    Unless a Majority Interest determines otherwise, the Chief Executive
Officer shall elect (and remove and replace) the officers and directors of any
Project Company that are not selected for election pursuant to Section 9.3(a).
(f)    Except to the extent any decision, contractual commitment or payment
approval has been approved by a Majority Interest or the Board of Directors, no
Person employed by FS Member who is an officer of the YieldCo General Partner
shall make decisions or sign contractual commitments or approve any payments
related to any SP Contributed Company without approval of a Person employed by
SP Member who is an officer of the YieldCo General Partner, and no Person
employed by SP Member who is an officer of the YieldCo General Partner shall
make decisions or sign contractual commitments or approve any payments related
to any FS Contributed Company without approval of a Person employed by FS Member
who is an officer of the YieldCo General Partner.
ARTICLE X    
DUTIES; EXCULPATION AND INDEMNIFICATION

56

--------------------------------------------------------------------------------




Section 10.1    Duties.
(g)    Whenever a Member makes a determination or takes or declines to take any
other action, or any of its Affiliates causes it to do so, in its capacity as a
Member, whether under this Agreement or any other agreement contemplated hereby
or otherwise, then such Member or its Affiliates causing it to do so shall be
entitled, to the fullest extent permitted by law, to make such determination or
to take or decline to take such other action free of any duty or obligation
whatsoever to the Company or any Member, and the Member, or such Affiliates
causing it to do so, shall not, to the fullest extent permitted by law, be
required to act pursuant to any standard imposed by this Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity, it being the intent of all Members that such Member
or any such Affiliate, in its capacity as a Member, shall have the right to make
such determination, in its sole discretion, solely on the basis of its own
interests.
(h)    Subject to, and as limited by the provisions of this Agreement, the
Members, in the performance of their duties as such, shall not, to the fullest
extent permitted by the Delaware Act and other applicable law, owe any duties
(including fiduciary duties) as a Member or manager of the Company to the
Company, any Member of the Company or any other Person, notwithstanding anything
to the contrary existing at law, in equity or otherwise. In furtherance of the
foregoing to the fullest extent permitted by the Delaware Act, a Representative,
in performing his duties and obligations under this Agreement, shall (i) owe no
duty (including fiduciary duties) or obligation whatsoever to the Company or any
Member (other than the Management Member designating such Representative) or any
other Person, and (ii) be entitled to act or omit to act at the direction of the
Management Member that designated such Representative, in such Management
Member’s sole discretion, considering only such factors, including the separate
interests of the Management Member, as such Representative or Member chooses to
consider, and any action of a Representative or failure to act, taken or omitted
in good faith reliance on the foregoing provisions shall not constitute a breach
of any duty on the part of such Representative or Member to the Company or any
other Representative or Member of the Company.
(i)    The provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities of a Member or its
Representative otherwise existing at law, in equity or by operation of the
preceding sentences, are agreed by the Company and the Members to replace such
duties and liabilities of such Member or its Representative. The Members (in
their own names and in the name and on behalf of the Company), acknowledge,
affirm and agree that (i) none of the Members would be willing to make an
investment in the Company or enter into this Agreement, and no Representative
would be willing to serve, in the absence of this Section 10.1, and (ii) they
have reviewed and understand the provisions of Sections 18-1101(b) and (c) of
the Delaware Act.
Section 10.2    Indemnification.
(g)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the

57

--------------------------------------------------------------------------------




Company from and against any and all losses, claims, damages, liabilities, joint
or several, expenses (including legal fees and expenses), judgments, fines,
penalties, interest, settlements or other amounts arising from any and all
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, and whether formal or
informal and including appeals, in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, by reason of its status as
an Indemnitee acting (or omitting or refraining to act) in such capacity;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement to the extent that there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee engaged in fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 10.2 shall be available to any
Indemnitee (other than a Group Member or Joint Venture) with respect to any such
Indemnitee’s obligations pursuant to the Master Formation Agreement (other than
obligations incurred by such Member on behalf of the Company). Any
indemnification pursuant to this Section 10.2 shall be made only out of the
assets of the Company, it being agreed that the Members shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Company to enable it to effectuate such
indemnification.
(h)    To the fullest extent permitted by law, expenses (including reasonable
legal fees and expenses) incurred by an Indemnitee who is entitled to
indemnification pursuant to this Section 10.2 in appearing at, participating in
or defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Section 10.2, the Indemnitee is not entitled to be indemnified upon written
request by such Indemnitee and receipt by the Company of an undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 10.2.
(i)    The indemnification provided by this Section 10.2 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement,
any other agreement, pursuant to any vote of a Majority Interest, as a matter of
law, in equity or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(j)    The Company may purchase and maintain insurance (or reimburse the
Management Members or their Affiliates for the cost of), on behalf of the
Company, its Affiliates, the Indemnitees and such other Persons as the Company
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Company’s or any of
its Affiliates’ activities or such Person’s activities

58

--------------------------------------------------------------------------------




on behalf of the Company or any of its Affiliates, regardless of whether the
Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
(k)    For purposes of this Section 10.2: (i) the Company shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; (ii) excise taxes assessed on an Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall constitute
“fines” within the meaning of Section 10.2(a); and (iii) action taken or omitted
by it with respect to any employee benefit plan in the performance of its duties
for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Company.
(l)    In no event may an Indemnitee subject the Members to personal liability
by reason of the indemnification provisions set forth in this Agreement.
(m)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 10.2 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
(n)    The provisions of this Section 10.2 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.
(o)    No amendment, modification or repeal of this Section 10.2 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.2 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
(p)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SUBJECT TO SECTION
10.2(a), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 10.2 ARE
INTENDED BY THE MEMBERS TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.
Section 10.3    Liability of Indemnitees.  
(f)    Notwithstanding anything to the contrary set forth in this Agreement, any
Group Member Agreement, under the Delaware Act or any other law, rule or
regulation or at equity, to the fullest extent allowed by law, no Indemnitee or
any of its employees or

59

--------------------------------------------------------------------------------




Persons acting on its behalf shall be liable for monetary damages to the
Company, the Members or any other Persons, for losses sustained or liabilities
incurred, of any kind or character, as a result of any act or omission of an
Indemnitee or any of its employees or Persons acting on its behalf unless and to
the extent there has been a final and non-appealable judgment entered by a court
of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee or any of its employees or Persons acting on its behalf
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was unlawful.
(g)    Any amendment, modification or repeal of this Section 10.3 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 10.3 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 10.4    Corporate Opportunities. Except as otherwise provided in the
Omnibus Agreement or any other agreement or contract to which the Company or any
Group Member is a party, (i) each Member and its respective Affiliates shall
have the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by the Company, the YieldCo General Partner, any
Group Member or any Joint Venture, independently or with others, including
business interests and activities in direct competition with the business and
activities of the Company, the YieldCo General Partner, any Group Member or any
Joint Venture, and none of the same shall constitute a breach of this Agreement
or any duty otherwise existing at law, in equity or otherwise, to the Company or
any Group Member or any Member, and (ii) neither of the Company, any Member or
any other Person shall have, and each of them hereby waive, any rights or
expectation by virtue of this Agreement, the Partnership Agreement, any Group
Member Agreement, or the business relationship established hereby in any
business ventures of any Member and its respective Affiliates.
ARTICLE XI    
TAXES
Section 11.1    Tax Returns. The Tax Member shall prepare and timely file or
cause to be prepared and filed (on behalf of the Company) all federal, state,
local and foreign tax returns required to be filed by the Company. Each Member
shall furnish to the Company all pertinent information in its possession
relating to the Company’s operations that is necessary to enable the Company’s
tax returns to be timely prepared and filed. The Company shall bear the costs of
the preparation and filing of its returns.
Section 11.2    Tax Elections.
(h)    The Company shall make the following elections on the appropriate tax
returns:

60

--------------------------------------------------------------------------------




(i)    to adopt as the Company’s taxable year the calendar year, or such other
taxable year as the Company may from time to time be required to use under
Section 706 of the Code and the regulations thereunder;
(ii)    to adopt the accrual method of accounting;
(iii)    if a distribution of the Company’s property as described in Section 734
of the Code occurs or upon a Transfer of an Economic Unit as described in
Section 743 of the Code occurs, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code, to adjust the basis of the Company’s
properties; and
(iv)    any other election a Majority Interest may deem appropriate.
(i)    Neither the Company nor any Member shall make an election for the Company
to be excluded from the application of the provisions of subchapter K of chapter
1 of subtitle A of the Code or any similar provisions of applicable state law
and no provision of this Agreement shall be construed to sanction or approve
such an election.
Section 11.3    Tax Matters Member.
(a)    FS Member shall act as the “tax matters partner” of the Company pursuant
to Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax Matters
Member shall take such action as may be necessary to cause to the extent
possible each Member to become a “notice partner” within the meaning of Section
6223 of the Code. The Tax Matters Member shall inform each Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the 15th Business Day after
becoming aware thereof and, within that time, shall forward to each Member
copies of all significant written communications it may receive in that
capacity.
(b)    Any reasonable cost or expense incurred by the Tax Matters Member in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.
(c)    The Tax Matters Member shall not enter into any extension of the period
of limitations for making assessments on behalf of any Member without first
obtaining the consent of such Member. The Tax Matters Member shall not bind any
Member to a settlement agreement without obtaining the consent of such Member.
Any Member that enters into a settlement agreement with respect to any Company
item (as described in Section 6231(a)(3) of the Code in respect of the term
“partnership item”) shall notify the other Members of such settlement agreement
and its terms within 90 days from the date of the settlement.
(d)    No Member shall file a request pursuant to Section 6227 of the Code for
an administrative adjustment of Company items for any taxable year without first
notifying the other Members. If a Majority Interest consents to the requested
adjustment, the Tax Matters Member shall file the request for the administrative
adjustment on behalf of the

61

--------------------------------------------------------------------------------




Members. If such consent is not obtained within 30 days from such notice, or
within the period required to timely file the request for administrative
adjustment, if shorter, any Member may file a request for administrative
adjustment on its own behalf. Any Member intending to file a petition under
Sections 6226, 6228 or other Section of the Code with respect to any item
involving the Company shall notify the other Members of such intention and the
nature of the contemplated proceeding. In the case where the Tax Matters Member
is intending to file such petition on behalf of the Company, such notice shall
be given to each other Member 90 days prior to filing and the Tax Matters Member
shall obtain the consent of the other Members to the forum in which such
petition will be filed prior to filing, which consent shall not be unreasonably
withheld or delayed.
(e)    If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.
ARTICLE XII    
BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND BUDGETS
Section 12.1    Records and Accounting. The Accounting Member shall keep or
cause to be kept at the principal office of the Company appropriate books and
records with respect to the Company’s business, including the register and all
other books and records necessary to provide to the Members any information
required to be provided pursuant to this Agreement. Any books and records
maintained by or on behalf of the Company in the regular course of its business,
including the register, books of account and records of Company proceedings, may
be kept on, or be in the form of, computer disks, hard drives, punch cards,
magnetic tape, photographs, micrographics or any other information storage
device; provided, that the books and records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Company shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP.
Section 12.2    Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall be the period from December 1 of each year through November 30 of the
following year (unless otherwise required by law) unless a different period is
specified by a Majority Interest.
Section 12.3    Reports. With respect to each tax year, the Tax Member shall
prepare, or cause to be prepared, and deliver, or cause to be delivered, to each
Member such federal, state and local income tax returns and such other
accounting, tax information and schedules (including any information necessary
for unrelated business taxable income calculations by any Member) as shall be
necessary for the preparation by each Member on or before July 15 following the
end of each tax year of its income tax return with respect to such year,
provided, however, that the Tax Member, as applicable, shall also cause the
Company to prepare and deliver, or cause to be prepared and delivered, at any
time, such other information with respect to taxes as is reasonably requested by
a Member at the cost of such Member.

62

--------------------------------------------------------------------------------




Section 12.4    Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by a
Majority Interest. All withdrawals from any such depository shall be made only
as authorized by a Majority Interest and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
ARTICLE XIII    
DISSOLUTION AND LIQUIDATION
Section 13.1    Dissolution. The Company shall not be dissolved by the admission
of additional Member in accordance with the terms of this Agreement. The Company
shall dissolve, and (subject to Section 13.3) its affairs shall be wound up,
upon:
(f)    an election to dissolve the Company by the affirmative vote of a Majority
Interest or, if required by Section 8.4(b) the unanimous vote of the Management
Members;
(g)    the entry of a decree of judicial dissolution of the Company pursuant to
the provisions of the Delaware Act; or
(h)    at any time there are no Members, unless the Company is continued without
dissolution in accordance with the Delaware Act.
Section 13.2    Liquidator. Upon dissolution of the Company in accordance with
the provisions of this Article XIII, a Majority Interest shall select one or
more Persons to act as Liquidator. The Liquidator (if other than a Member) shall
be entitled to receive such compensation for its services as may be approved by
a Majority Interest. The Liquidator (if other than a Member) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by a Majority Interest.
Upon dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by a Majority Interest. The right to approve a successor or substitute
Liquidator in the manner provided herein shall be deemed to refer also to any
such successor or substitute Liquidator approved in the manner herein provided.
Except as expressly provided in this Article XIII, the Liquidator approved in
the manner provided herein shall have and may exercise, without further
authorization or consent of any of the Parties hereto, all of the powers
conferred upon a Majority Interest under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers) necessary or appropriate to carry out the duties
and functions of the Liquidator hereunder for and during the period of time
required to complete the winding up and liquidation of the Company as provided
for herein.
Section 13.3    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Company, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 18-804 of the Delaware Act and the following:
(c)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Economic Members on such terms as the
Liquidator and such Economic

63

--------------------------------------------------------------------------------




Member or Economic Members may agree. If any property is distributed in kind,
the Economic Member receiving the property shall be deemed for purposes of
Section 13.3(c) to have received cash equal to its fair market value, net of
Liabilities; and contemporaneously therewith, appropriate cash distributions
must be made to the other Economic Members. The Liquidator may defer liquidation
or distribution of the Company’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Company’s assets
would be impractical or would cause undue loss to the Members. The Liquidator
may distribute the Company’s assets, in whole or in part, in kind if it
determines that a sale would be impractical or would cause undue loss to the
Members.
(d)    Liabilities of the Company include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 13.2)
and amounts to Economic Members otherwise than in respect of their distribution
rights under Article VII. With respect to any liability that is contingent,
conditional or unmatured or is otherwise not yet due and payable, the Liquidator
shall either settle such claim for such amount as it thinks appropriate or
establish a reserve of cash or other assets to provide for its payment. When
paid, any unused portion of the reserve shall be distributed as additional
liquidation proceeds.
(e)    Notwithstanding Section 7.2, any items of income, gain, loss or deduction
for the taxable year during which the Company dissolves pursuant to this Section
13.3 will be allocated among the Economic Members in a manner that ensures, to
the maximum extent possible, distributions pursuant to the Economic Members
Capital Accounts will be in accordance with the Economic Members’ Liquidation
Percentages.
(f)    After taking into account the allocation set forth in Section 13.3(c),
all property and all cash in excess of that required to satisfy or discharge
liabilities as provided in Section 13.3(b) shall be distributed to the Economic
Members pro rata in accordance with the Economic Member’s Liquidation
Percentages.
(g)    For purposes of this Section 13.3, the Liquidation Percentages shall be
determined using Forecasted Project Values calculated as of the date of any
disposition of the assets of the Company, discharge of its liabilities, or such
other action as may be taken in connection with the winding up of its affairs,
in each case taking into account the then current facts and circumstances and
other current information.
Section 13.4    Certificate of Cancellation. Upon the completion of the
distribution of Company cash and property as provided in Section 13.3 in
connection with the liquidation of the Company, the Certificate of Formation and
all qualifications of the Company as a foreign limited liability company in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Company shall be taken.
Section 13.5    Return of Contributions. No Member shall be personally liable
for, and each Member shall have no obligation to contribute or loan any monies
or property to the Company to enable it to effectuate, the return of the Capital
Contributions of the Members, or any portion thereof, it being expressly
understood that any such return shall be made solely from assets of the Company.

64

--------------------------------------------------------------------------------




Section 13.6    Waiver of Partition. To the maximum extent permitted by law,
each Member hereby waives any right to partition of the Company property.
Section 13.7    Capital Account Restoration. No Member shall have any obligation
to restore any negative balance in its Capital Account upon liquidation of the
Company.
ARTICLE XIV    
GENERAL PROVISIONS
Section 14.1    Offset. Whenever the Company is to pay any sum to any Economic
Member, including distributions pursuant to Article VII, any amounts that
Economic Member owes the Company, as determined by a Majority Interest, may be
deducted from that sum before payment.
Section 14.2    Specific Performance. The Members acknowledge and agree that an
award of money damages would be inadequate for any breach of the provisions of
this Agreement and any such breach would cause the non-breaching Member
irreparable harm. Accordingly, the Members agree that, in the event of any
breach or threatened breach of this Agreement by a Member, the other Member, to
the fullest extent permitted by law, will also be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance; provided that a requirement for a
Member seeking equitable relief to post a bond or other security shall not be
waived if such Member is in material default hereunder. Such remedies will not
be the exclusive remedies for any breach of this Agreement but will be in
addition to all other remedies available at law or equity to each of the
Members.
Section 14.3    Amendment. Subject to Section 8.4(b)(i), this Agreement shall
not be altered modified or changed except by a written instrument approved by a
Majority Interest.
Section 14.4    Addresses and Notices; Written Communication.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Member under this Agreement shall be in
writing and shall be deemed given or made when delivered by hand, courier or
overnight delivery service or three days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid,
delivered by electronic mail or when received in the form of a facsimile, and
shall be directed to the address or facsimile number of such Member at the
address set forth on Exhibit E; provided, that to be effective any such notice
sent originally by facsimile or email must be followed within two Business Days
by a copy of such notice sent by overnight courier service (other than any
notice delivered by email for which the intended recipient thereof, by reply
email, waives delivery of such copy).
(b)    If a Member shall consent to receiving notices, demands, requests,
reports or other materials via electronic mail, any such notice, demand,
request, report or other materials shall be deemed given or made when delivered
or made available via such mode of delivery. An affidavit or certificate of
making of any notice, payment or report in accordance with the provisions of
this Section 14.4 executed by the Company or the mailing

65

--------------------------------------------------------------------------------




organization shall be prima facie evidence of the giving or making of such
notice, payment or report.
(c)    Any notice to the Company shall be deemed given if received by the
Company at the principal office of the Company designated pursuant to Section
2.3. The Company may rely and shall be protected in relying on any notice or
other document from a Member or other Person if believed by it to be genuine.
(d)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 14.5    Further Action. In connection with this Agreement and the
transactions contemplated hereby, the Parties shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
Section 14.6    Confidential Information. From and after the date hereof, each
Party (each, a “Receiving Party”) in possession of Confidential Information of
the other Party, the Company, the YieldCo General Partner, any Group Member or
any Joint Venture (each, a “Disclosing Party”) shall (a) hold, and shall cause
its Subsidiaries and Affiliates and its and their shareholders, partners,
members, directors, officers, employees, agents, consultants, advisors, lenders,
potential lenders, investors, potential investors, and any officer or director
of the YieldCo General Partner, any Group Member or any Joint Venture appointed
by it and any other representatives (the “Party Representatives”) to hold all
Confidential Information of each Disclosing Party in strict confidence with at
least the same degree of care that applies to such Receiving Party’s
confidential and proprietary information, (b) not use such Confidential
Information, except as expressly permitted by such Disclosing Party, and (c) not
release or disclose such Confidential Information to any other Person, except
its Party Representatives or except as required by applicable law; provided that
notwithstanding the foregoing, a Receiving Party shall be permitted to (i)
disclose any Confidential Information to the extent required by court order or
under applicable law (provided, that it shall (A) exercise commercially
reasonable efforts to preserve the confidentiality of such Confidential
Information, (B) to the extent legally permissible, use commercially reasonable
efforts to provide the Disclosing Party in advance of such disclosure, with
copies of any Confidential Information it intends to disclose (and, if
applicable, the text of the disclosure language itself), and (C) reasonably
cooperate with the Disclosing Party and its Affiliates to the extent they may
seek to limit such disclosure), (ii) make a public announcement regarding such
matters (A) as agreed to in writing by the Disclosing Party or (B) as required
by the provisions of any securities laws or the requirements of any exchange on
which any Party’s securities may be listed, or (iii) disclose any Confidential
Information to its Affiliates and its and their Party Representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential pursuant to the terms hereof).

66

--------------------------------------------------------------------------------




Section 14.7    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 14.8    Integration. This Agreement constitutes the entire agreement
among the Parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 14.9    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Company.
Section 14.10    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 14.11    Third-Party Beneficiaries. Each Member agrees that any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee.
Section 14.12    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the Parties
hereto, notwithstanding that all such Parties are not signatories to the
original or the same counterpart. Each Party shall become bound by this
Agreement immediately upon affixing its signature hereto.
Section 14.13    Applicable Law; Forum and Venue.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law. In the event of a direct conflict between the provisions of this Agreement
and any mandatory, non-waivable provision of the Delaware Act, such provision of
the Delaware Act shall control. If any provision of the Delaware Act may be
varied or superseded in a limited liability company agreement (or otherwise by
agreement of the members or managers of a limited liability company), such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter.
(b)    Subject to Section 8.5(c), any and all claims, suits, actions or
proceedings arising out of, in connection with or relating in any way to this
Agreement shall be exclusively brought in the Court of Chancery of the State of
Delaware. Each party hereto unconditionally and irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware with
respect to any such claim, suit, action or proceeding and waives any objection
that such party may have to the laying of venue of any claim, suit, action or
proceeding in the Court of Chancery of the State of Delaware.
Section 14.14    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity,

67

--------------------------------------------------------------------------------




legality and enforceability of the remaining provisions and/or parts thereof
contained herein shall not be affected thereby and this Agreement shall, to the
fullest extent permitted by law, be reformed and construed as if such invalid,
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions and/or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent possible.
Section 14.15    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) or similar
format affixed in the name and on behalf of the Company on certificates
representing Membership Interests is expressly permitted by this Agreement.
[Signature page follows.]


IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.
 
MEMBERS:
 
SunPower YC Holdings, LLC
 
 
 
 
By:
/s/ Kenneth Mahaffey
 
Name:
Kenneth Mahaffey
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
First Solar 8point3 Holdings, LLC
 
 
 
 
By:
/s/ Alexander R. Bradley
 
Name:
Alexander R. Bradley
 
Title:
Vice President, Treasury and Project Finance






68

--------------------------------------------------------------------------------




EXHIBIT A

ECONOMIC UNITS


Economic Member
Capital Contribution
Capital Account Balance
Economic Units
Ownership Percentage
SP Member


$500.00




$500.00


500
50
%
FS Member
500.00


500.00


500
50
%
Total:


$1,000.00




$1,000.00


1,000
100.00
%








A-1

--------------------------------------------------------------------------------




EXHIBIT B

MANAGEMENT UNITS


Management Member
Management Units
Percentage Ownership 
SP Member
500
50
%
FS Member
500
50
%
Total:
1,000
100.00
%






B-1

--------------------------------------------------------------------------------




EXHIBIT C


INITIAL DIRECTORS OF THE YIELDCO GENERAL PARTNER




Charles D. Boynton
 
SP Director
Chairman of the Board of Directors
Ty P. Daul
SP Director
Mark R. Widmar
FS Director
Joseph G. Kishkill
FS Director
Thomas C. O’Connor
Independent Director
Norman J. Szydlowski
Independent Director
Michael W. Yackira
Independent Director








C-1

--------------------------------------------------------------------------------




EXHIBIT D


TARGET DISTRIBUTED CASH INCREASE SCHEDULE


Fiscal Year Ending November 30
Target Distributed Cash Increase Range
Low
High
2016
***
***
2017
***
***
2018
***
***
2019
***
***
2020
***
***
2021
***
***
2022
***
***
2023
***
***
2024
***
***
2025
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



D-1

--------------------------------------------------------------------------------




EXHIBIT E


MEMBERS’ ADDRESS FOR NOTICE


SP Member
SunPower YC Holdings, LLC
c/o SunPower Corporation
77 Rio Robles
San Jose, California 95134
Tel: (408) 240-5500
Email: chuck.boynton@sunpower.com
Attention:     Charles Boynton, Chief Financial Officer


with copies, which shall not constitute notice, to:


SunPower YC Holdings, LLC
c/o SunPower Corporation
77 Rio Robles
San Jose, California 95134
Tel: (408) 240-5500
Email: lisa.bodensteiner@sunpower.com
Attention:     Lisa Bodensteiner, General Counsel


FS Member
First Solar 8point3 Holdings, LLC
c/o First Solar, Inc.
350 West Washington Street, Suite 600
Tempe, Arizona 85281
Tel: (602) 414-9300
Email: mark.widmar@firstsolar.com
Attention: Mark Widmar, Chief Financial Officer


with copies, which shall not constitute notice, to:
First Solar 8point3 Holdings, LLC
c/o First Solar, Inc.
350 West Washington Street, Suite 600
Tempe, Arizona 85281
Tel: (602) 427-2925
Email: generalcounsel@firstsolar.com
Attention: Paul Kaleta, General Counsel



E-1

--------------------------------------------------------------------------------




EXHIBIT F


REPRESENTATIVES


SP Member’s Initial Representative: Natalie F. Jackson


FS Member’s Initial Representative: Alexander R. Bradley







F-1